The next item is two oral questions to the Commission on the Dutch boat belonging to the ‘Women on Waves’ association:
- oral question (B6-0010/2004) by Ilda Figueiredo, Francis Wurtz, Eva-Britt Svensson, Miguel Portas and Sérgio Ribeiro, on the ban on entry into Portugal of ‘Women on Waves’ boat.
- oral question (B6-0011/2004) by Lissy Gröner, Edite Estrela, Jamila Madeira, Emanuel Vasconcelos Jardim Fernandes, Hiltrud Breyer, Jillian Evans, Raül Romeva Rueda, Maria Carlshamre and Claire Gibault, on the banning by the Portuguese Government of the Dutch boat belonging to the ‘Women on Waves’ association.
Mr President, it is well known that in Portugal the social stigma attached to women who have abortions is actively encouraged and that the political and legal apparatus is used and abused in investigations and court cases of women accused of back-street abortions. This is because of the continued existence of an unjust and disgraceful law that takes no account of social reality or of the reasons why women turn to abortion.
It is against this backdrop that we have been seeing significant acts of international solidarity towards Portuguese women, including the recent attempt by the Dutch ship belonging to the organisation ‘Women on Waves’ to enter Portuguese territorial waters. It was disgracefully refused entry by the Portuguese Government, thereby preventing debates from being held and information on sexual and reproductive rights from being provided.
This intolerance reached ridiculous proportions when the Portuguese Government sent two Navy corvettes to surround the Dutch organisation’s ship. Following declarations made at the Cairo and Beijing United Nations Conferences, Parliament, in its resolution of 3 July 2002, recommended that governments should develop high-quality national policy on sexual and reproductive health, in conjunction with pluralist civil society organisations. Ample information should be made available on effective family planning methods, with high-quality access to all forms of contraception, which does not happen in Portugal. It was also recommended that, in order to safeguard reproductive health and women’s rights, voluntary interruption of pregnancy should be legal, safe and universally accessible. Governments were called upon to avoid taking legal action, under any circumstances, against women having illegal abortions. Again, this does not happen in Portugal.
Against this backdrop, we feel that the European Commission cannot turn its back on what is happening in Portugal, on the appalling hypocrisy and violence against women, which clearly encourages back-street abortions and pushes women on the lowest incomes and those with the poorest access to information into the most dangerous activities for sexual and reproductive health. We therefore hope that the European Commission will show solidarity with Portuguese women, that it will oppose intolerance and will fall into line with positions that Parliament has already taken in this regard. In so doing, it will promote the actions needed to raise awareness of defending and promoting women’s rights and dignity.
– Mr President, ladies and gentlemen, in the European Parliament, too, ‘Women on Waves’ are having an impact. Why is this so?
Ever since the end of August, the Portuguese Government has been preventing the Dutch vessel from entering a port on the west coast of Portugal. This Dutch vessel belongs to the ‘Women on Waves’ organisation, which Portuguese women’s organisations have invited to Portugal to give out information on abortion, contraception, and the RU 486 abortion pill, which is the least traumatic method of terminating pregnancy. The Portuguese Government evidently regards this as putting Portuguese women in grave danger, or else it would not have taken this drastic course of action. The Portuguese Government thought it was worth violating two of the European internal market’s fundamental freedoms: the right to information and the right to freedom of movement within the EU.
This is a serious political incident; never before has the right to freedom of movement been violated for purely political reasons. We in the Socialist Group cannot accept this, and so we are asking the Council and the Commission what they are proposing to do to prevent this unprecedented occurrence in the history of the European Union from being repeated. I see this as an important question and one that has to be put to the incoming Commission right now, and we want to see it made perfectly clear that this is not acceptable.
The incident has had repercussions right across Europe; it is all over the media, for there is of course more to it behind the scenes. The fact of the matter is that women in the European Union really are having their freedom curtailed, and we cannot accept the creeping rollback that is going on here. We see from the Treaties that, at the level of the nation state, the freedom of movement may be restricted only in the case of a danger to public safety, from terrorism for example, but is that what is at risk in this particular instance? Is women’s health threatened by an epidemic? If so, perhaps it is an epidemic of free thought or of the freedom to decide; I adopt this rather ironic tone in view of the very different views expressed even in the Committee on Women’s Rights and Gender Equality, where the Christian Democrats wanted this case to have a lower profile. I do think, though, that it is a very important one, and one that needs to be dealt with here in the European Parliament.
We want all women in Europe to know how to get access, in the safest possible way, to contraceptives and terminations and to information about them and the safest ways to use them and then to be free to decide for themselves what they want. It is clear that this case, at the end of the day, not only has the most profound effect on individual women’s right to choose, but that it is also and at the same time a highly political act, and that is why we cannot accept the violation of two of the four basic freedoms. Although we want Mr Barroso to say where he stands on this, I would also ask Commissioner Wallström to add her weight to the women’s case. Mr Barroso is presenting eight women as Commissioners and claims to want to give women a better future, but it may be that the substance of his programme will suffer a setback. That is something we want to prevent, and that is why we are having this debate today. I hope that both the Commission and the Council will clearly state their positions on this. If they do not, then I think the or the ‘Women on Waves’ organisation ought to write a thank-you letter to the Portuguese Government for giving us the opportunity to discuss the principle whereby women must be able to decide freely when and how they want to receive information on the termination of pregnancy and what they do with it, and, at the end of the day, also have a free choice as to when and how they want to have a child. This is a fundamental issue, and it needs to be discussed in this House.
Mr President, as the last speaker said a moment ago, a debate on ‘Women on Waves’ soon changes into a debate on abortion, about a woman’s right to choose. This happens, of course, in the debate in this House, but also in the media, where the discussion about the reproductive rights of women, which are not recognised in all EU countries, is once again cranked up. This is exactly what the ‘Women on Waves’ association wants. Consequently, any politician who speaks for or against this organisation and wants to enter into the fundamental debate about abortion, does complete justice to the objectives of this women’s organisation. I myself can be brief about this. I fully support this House’s position, as set out in Mrs Van Lancker’s report, which is that, although a termination should not be decided upon lightly, women should, have the right to decide in favour of a safe, lawful termination.
That is what was said by the majority in this Parliament, as indeed it is what is said by ‘Women on Waves’.Portugal, however, has refused to allow the ship access to the port, which is bizarre. ‘Women on Waves’ is not engaging in illegal activities in Portuguese waters; what it is doing is providing information about a topic which is not to the government’s liking. This may well be the thin end of the wedge. Indeed, it is only a matter of time before Greenpeaceis refused entry to ports if it says something not to the government’s liking, and that we cannot accept. The Portuguese used the argument that the ship is a threat to public health. Is the European Commission of the same mind? Mr Bot has already stated that refusing a ship entry on those grounds is not justifiable. Does the European Commission share his opinion? Access should not, however, be denied on the grounds of public order either. Information activities are not violent. They take place in the privacy of the ship in the spirit of dialogue and respect, so the government’s tough response is unfounded. The ship has now crossed the border again, just as some 10 000 Portuguese women do every year in search of the treatment they need.
Mr President, ladies and gentlemen, it is quite simply in my capacity as a European woman that I would like to speak today on the issue of ‘Women on Waves’.
Like the Socialist Group in the European Parliament (PSE Group), I wonder whether the Portuguese Government’s decision to prevent the Dutch ship from entering its territorial waters was a breach of international law. I also, however, view it as a ban on the provision of care to fellow European women.
Although in my opinion the ‘Women on Waves’ campaign is conducted in a somewhat provocative manner, I still believe that it is fundamentally legitimate. The association’s campaign is concerned with two women’s rights which to my mind are indispensable: the right to health and the right to dignity, both of which are included in the Charter of Fundamental Rights. In many Member States these rights have been defended for decades by women who fight to win governments over to their legitimate cause. This is also why I personally am shocked to find out that even today and within the European Parliament there is a movement of women trying to question the gains won over a long struggle.
I am not here to reprimand those Member States which have chosen to restrict, prohibit or punish the practice of abortion, but I believe that the event of which I am speaking today should be an opportunity for these Member States to reopen the debate on this difficult issue. Women often have to take the serious decision to end a pregnancy on their own, and it is always a time of great distress. It is a choice which is never made casually, but in all conscience, and accusations of guilt or even criminal guilt are not the right response. Only dialogue and information will make it possible to move public opinion forward. Incidentally, repression is a godsend to illicit businesses which exploit ignorance and social weakness. This type of network should have no place in our Europe of freedoms. It is the duty of the European institutions to set an example in this field and to ensure that individual freedoms are respected. If the Commission fails to take a clear stance, it will be seen not just as a social injustice for these women, but as an unacceptable setback for their fundamental rights.
I would like to add that the problem does not affect women alone. I find it a pity that there are so few men in our Committee on Women’s Rights and Gender Equality, and I would like to express my sincere thanks to those who have realised that we must unite to defend our ideas and to demonstrate our commitment.
Our duty as Europeans is to use our judgment and compassion to help the women of our Member States confront their problems. This is why the Group of the Alliance of Liberals and Democrats for Europe (ALDE/ADLE Group) calls on the Council and the Commission to adopt a clear and democratic position.
. Mr President, the Commission has been following developments in this situation. According to the information available to the Commission, 'Women on Waves', together with other persons and organisations, appealed against the refusal of entry of the vessel into Portugal. On 6 September 2004 the administrative and fiscal court of Coimbra adopted a decision on the appeal which has been the subject of a further appeal by 'Women on Waves'.
The Commission would recall the principles of Community law in connection with the free movement of persons. European citizens are entitled to have access to the territory of other Member States in accordance with the various rights to freedom recognised by the EC Treaty, subject to the conditions and limitations provided for by that Treaty and its implementing provisions. Member States can restrict this fundamental right enshrined by Article 18 of the EC Treaty solely when this is justified on grounds of public policy, public security or public health. Where a Member State adopts a measure refusing entry to its territory based on one of these grounds, it must respect the general principles of Community law. It must respect fundamental rights, including the right to freedom of expression, and in particular the proportionality principle, as well as the provisions of Council Directive 64/221/EEC of 25 February 1964 on the coordination of special measures justified on grounds of public policy, public security and public health, as interpreted by the Court of Justice of the European Communities.
When decisions are taken on grounds of public policy or public security, the conduct of the persons in question must pose a real and sufficiently serious threat to the fundamental interests of society. Only the diseases or disabilities referred to in the annex to Directive 64/221/EEC can justify refusals to enter Member States on grounds of public health.
Under Directive 64/221/EEC, decisions refusing entry or ordering expulsion from the territory must be notified to the person concerned, informing him or her of the grounds of public policy, public security or public health upon which the decision has been taken. The person concerned must be able to lodge a complaint against this decision. It is for the Portuguese national courts to rule on the validity of the decision, while respecting the general principles of Community law and the provisions of Directive 64/221/EEC.
The Commission has not yet received a complaint about this incident from the representatives of the 'Women on Waves' organisation. However, it intends to contact the Portuguese authorities to obtain more detailed information on the facts related by the honourable Members.
– Mr President, there is no reason to hold this debate. In the case in question, a Portuguese court ruled that the Portuguese Government had acted within the law. Under due process of law, the judiciary is independent of the other authorities. The Portuguese Government does not give orders to the judiciary.
Parliament cannot give a ruling on voluntary termination of pregnancy, nor, indeed, on the legality of a judgment. Voluntary termination of pregnancy is a matter of exclusive competence for each individual Member State. Portuguese law is not substantially different from that of most Member States and was approved by a democratic parliament. In a recent referendum, it was decided that it should not be changed. I understand that pregnant women must be able to make their own decisions in this delicate matter, but we must also respect the fact that a majority of citizens expressed a different view. This is a majority and we operate under due process of law.
I should like to inform you, Commissioner, that no member of ‘Women on Waves’ was refused entry. They had previously enjoyed complete freedom of movement and expression in Portugal. They had no restrictions – they spoke where they wanted to, with whom they wanted and gave the interviews they wanted to give. That was until they helped people to obtain and take medicines that are prescription-only because of their potentially harmful side effects. One woman, whom I understand to be a doctor, confirms that she obtained this drug over the counter in a Portuguese pharmacy, in violation of basic public health rules. Given that these allegations have come from a doctor, this is very serious. Long-standing members of the Portuguese Medical Association and of the Portuguese Pharmacists’ Association have protested.
Limiting freedom of movement in the European area is intrinsically linked to protecting public health and to preventing the practice of illicit acts. What actually happened was an incitement to clinically unassisted – I repeat, unassisted – abortion, with the aim of exploiting the fact that many pregnant women are needy and ill-informed, encouraging them to break the law purely for propaganda purposes. This really is an appalling violation of human rights, which Parliament should condemn outright. Mr President, you would have been better off, and the Conference of Presidents would have been better off, having this debate aborted.
– Mr President, Commissioner, this debate is a victory for democracy, and is entirely appropriate here today in the European Parliament. This is an issue that concerns not only Portugal and women; it is also an issue for men and women throughout the European Union. It also concerns the Commission, the Council and Parliament.
When it refused the Dutch vessel entry into its territorial waters, the Portuguese Government breached not only international law, but also Community law and the Convention on the Law of the Sea. Citizens of Europe and defenders of women’s rights have been prevented from entering a European country and treated as though they are criminals. The Commission and Parliament cannot and must not remain indifferent when men and women belonging to a non-governmental organisation from one Member State, invited by an NGO from another Member State, with the aim of jointly promoting awareness-raising activities on sexual and reproductive health, have been compared to drug traffickers, illegal fishermen or smugglers. The Commission and Parliament cannot and must not remain indifferent.
The Portuguese Government cited compliance with national law and protection of public health, yet which Portuguese laws were breached, when and how? The law-breakers here were not the women’s organisations, but the Portuguese Government, which violated women’s rights. There is also no substance to the alleged danger to public health, since no one aboard the vessel was carrying an infectious disease. The Lisbon government made its decision, an incorrect decision, based on assumptions and hearsay in order to intimidate women who support voluntary termination of pregnancy. The Portuguese Government prevented the free movement of European citizens within the European area, by means of deliberate obstruction, in order to prevent an awkward debate for the ruling coalition. Stranger still, while the vessel was in Portuguese waters, it was watched at all times by two Portuguese Navy corvettes. Should Portuguese warships be used to intimidate citizens who are peacefully and courageously promoting their causes? In a democracy there is no such thing as the crime of expressing your opinion.
What happened in Portugal with the ‘Women on Waves’ ship must not be allowed to happen again and must not go unpunished. If it does go unpunished, it will set a worrying precedent that may lead to restrictions of the rights, freedoms and safeguards that belong to all of us, the citizens of Europe.
This debate may be divided into two parts. Portugal is said to have at least 20 000 illegal abortions per year and to have some of Europe’s highest figures for teenage pregnancies. Midwife Maria do Ceu, who carried out illegal abortions, was sentenced to seven and a half years’ imprisonment. Portuguese women are not alone in being refused the right to free abortion. Irish, Maltese and Polish women are in the same position.
Women have rights over their own bodies, and the right to sexual and reproductive health is part of the Convention on Human Rights, ratified by all the EU countries. States that have ratified international conventions must also respect those conventions.
The second part of the debate is about the measures actually taken in connection with ‘Women on Waves’. When it became a member of the European Union, Portugal promised, as a state, to respect the four freedoms of movement. The exemption invoked is that of national security. In this case, I wish to invoke both Community law and the Convention on the Law of the Sea. I do not believe that Portugal is so unstable a country that six people in a boat can jeopardise national security. Consequently, the proportionality principle may not be invoked in this case.
Finally, Portugal has broken its promise to the EU, other Member States and the European people when it comes to the freedoms of movement. I would ask MEPs to reflect upon how it would look in Europe if other European governments were to ponder which groups of citizens did not share their own views and were then to call out their navies to prevent these groups from entering their ports. Such a situation would clearly be unacceptable.
Through its action, the Portuguese Government has challenged not only women and others throughout Europe who wish to defend human rights and respect for international conventions, but also the whole European idea, together with freedom of movement in Europe. I thus wish to call upon both the Commission and the Council to take clear action on this issue without delay.
Mr President, ladies and gentlemen, I feel that we are not debating here whether or not Portuguese law is among the most backward in Europe – it is – given that, in the area of abortion, it is worse than, say, Tunisia.
We are not debating why Portuguese women have to go to Spain to have abortions that could be carried out in Portugal, or why those without the means to go to Spain have back-street abortions, which is a matter of concern for Portuguese public health. This is not what we are debating.
It is not even because Portuguese women still have to go to court to expose their pain and their intimate details in a humiliating ordeal. No.
Nor are we discussing why the Administrative Court of First Instance took the decision that it took in Portugal. No.
What we are actually discussing here is whether it is legitimate in Europe – because this is a European issue – for a military corvette to confront three men and three women on the high seas and prevent them from reaching a Portuguese port, when they were on a legal vessel and were providing a medical service that has been duly legalised in another Member State. This is what we are debating. We are debating whether it is possible to create a European project when the Portuguese State, in defence of the vilest and most controversial law in Portugal, is able to, and gives itself the right to, send a military corvette to the high seas against a civil vessel. It is this and nothing else that we are discussing.
Mr Graça Moura may, therefore, wish all he likes to abort this debate, but he has no way of doing so. The Commission’s response was an encouraging one, which, while falling short of what was required, ensures that the kind of incident that took place recently will continue to be met with firm opposition by the many people in Europe who believe that the free movement of people and ideas is an integral principle of the European project itself.
Mr President, ladies and gentlemen, I would firstly like to thank God for giving me the chance to speak before Parliament on the most important issue of modern times, namely the defence of life. This is of particular significance at a time when over 50 million children are killed each year in their mothers’ wombs, which amounts to genocide on a considerably larger scale than the millions of Holocaust victims.
Many people the world over are asking whether there can be any greater degeneracy and bestiality than the murder of a child in its mother’s womb. A mother ought to be the embodiment of love and affection, and her womb should be the safest of places. Unfortunately, however, it can become a grave.
The killing of a child in its mother’s womb is not a human right. What kind of rights do ‘Women on Waves’ therefore wish to defend, if the leader of this organisation was not even entitled to practice medicine in the countries where they landed, and nonetheless prescribed life-threatening hormonal medication to induce early abortion, as well as publicising drugs which can terminate pregnancy and carrying out abortions?
I wonder whether twenty-first century Europeans really do desire a freedom allowing free rein to people with disturbed personalities, no conscience, higher feelings, dignity or compassion, that have of late been described as immature, in order to not awaken dormant consciences. After all, such people were formerly classed as psychopaths.
Rational and responsible doctors and researchers have observed with horror the manipulation and degradation of science taking place in laboratories and under the microscope. It amounts to thinly disguised terrorism inflicted on the weakest of children, and the creation of modern extermination camps.
In what way does the killing of defenceless children in their mothers’ wombs differ from the bloodbath in Beslan? Against the public’s wishes, the death penalty for the most serious of crimes has been abolished in Europe. Yet at the same time, and invoking this same public opinion, the death penalty for the most defenceless and innocent is being advocated. Upon what basis does the European Union venture to assume the right to decide on the life and death of human beings?
It is because of the adoption of such an approach to an issue involving the most fundamental of values and human life that Europe and all of Western civilisation is now increasingly at risk of collapse. Anyone who cannot see this has been blinded and deafened by political correctness. I have the highest regard for the Portuguese authorities, and commend them on preventing this ship of death from entering their territory. Finally, I call for the sanctity of life to be respected from conception to a natural death.
Mr President, ladies and gentlemen, the issue we are discussing today, or rather which we are unfortunately discussing, has two dimensions. One would appear to be obvious in this House, namely whether an EU Member State has the right to prevent an act from being committed on its territory if it is a crime under the laws of that country.
This issue seems to me to be completely clear-cut. We want a Europe in which each country is able to lay down laws for its own territory and use every means to uphold those laws. In my opinion and in that of my colleagues, the Portuguese Government was fully entitled to prevent a ship bearing death and crime from entering its territorial waters and reaching the Portuguese coast.
Of course this debate has a further dimension too, as a speaker from the Left quite rightly noted. That Member was absolutely right to point out that this debate is also about the way in which contemporary Europe treats unborn children. The fact that in many countries the fundamental right to life is not respected is deeply shameful for today’s civilisation and today’s Europe.
Praise God, since the recent European elections there is an increasing number of Members in this House with the courage to proclaim that unborn children do have the right to life, in Europe and the world over. It is a very welcome fact that there are now a great many more people in this House who do remember the words of our Saviour 2 000 years ago, when He said: ‘As you did it to one of the least of these my brethren, you did it to me’.
These words have underpinned human civilisation for 2 000 years. They must never be forgotten!
Mr President, ladies and gentlemen, there are two aspects of the ban on the entry into Portugal of the ship belonging to ‘Women on Waves’ which are worthy of consideration; firstly, the violation of the principle of free movement of goods and persons, as the Dutch ships were expressly prohibited from entering Portuguese territorial waters and thus from berthing, and secondly, the propaganda spread by ‘Women on Waves’.
This ship, nicknamed the ‘abortion ship’, has been transformed into a floating clinic in order to supply the RU-486 pill, known as the ‘abortion pill’. It should be noted that this pill is banned in Portugal and hence not sold in the country.
As it is, we do not believe that the Committee on Women’s Rights and Gender Equality has the necessary competence to deal with these two subjects, one relating to the application of international law and the other, concerned with abortion and contraception, relating to morality, ethics and religion.
In this context, I should like to note that in its resolution of 3 July 2002, Parliament called on the Member States to conduct information campaigns on sexual and reproductive rights, and not to encourage women to use abortion as a method of contraception.
With regards to this extremely sensitive issue, there is no place for politics, to say nothing of politicking, especially if the issue is used purely to win votes, as appears to be the case here. The European countries and their governments have the right to ensure that their cultural, ethical and religious sensitivities are respected, and they have the necessary authority to do so.
The protest by our fellow Members appears to us to be nothing but a political act against the Portuguese Government, and this is an act with which we do not wish to be associated.
Mr President, this is the third time the boat has put out to sea. As you know, it has already sailed to Ireland and Poland. According to the agenda, the boat is Dutch. That is incorrect, although it does sail under the Dutch flag. The boat is an initiative by a handful of Dutch women, and in view of that, I am amazed that it features here on the agenda. We are not going to discuss boats by Greenpeace or other organisations. I set great store by a debate on ethical questions, such as abortion and women’s rights, and indeed applaud it, but the discussion is specifically about this boat and what happens on it. I think that what happens on this boat is unfortunate. Attempts are being made to change the law in Portugal, but in a democratic culture, this is hardly the way to persuade another country to do this. Interference of this kind from abroad in respect of Dutch legislation in the areas of drugs or euthanasia, for example, could equally meet with the same wave of protest in the Netherlands. We should enter into a debate with each other in a different manner, not like this. I also consider this action to be irresponsible. Given that the boat sailed to Ireland without permission, it did not even comply with Dutch legislation, which is already very lenient in this respect. Following the trip to Poland, a heated debate arose about the use of the non-approved abortion pill, and there are now discussions about the aftercare that cannot be provided. ‘Women on Waves’ has now published on the Internet a way to induce a termination yourself using over-the-counter medication, and this is accompanied by a word of caution about the gigantic risks that this entails. The boat then leaves again a few moments later. I do not think this the right way to go about things, not even to promote what you want to promote. Countries think differently about matters such as abortion. We must enter into a debate with each other about this. I am all in favour of that. We may be a community of values, but not in this respect.
Mr President, I should like to address the Commission about European citizens’, and particularly women’s, right to information. Since this right aims to enhance and share knowledge for the benefit of women’s health and sexual rights, it is perfectly compatible with the Lisbon strategy. It was not the intention of the ‘Women on Waves’ ship to export the Dutch achievements in the area of abortion to Portugal, but rather to give Portuguese women and men objective information about their sexual rights. It is up to them what they do with this information. Two years ago, by means of a resolution following a report by Mrs Van Lancker, this House called on governments to provide objective, scientific and clear information about sexual and reproductive health. This also included the prevention of unwanted pregnancies and the risks of dangerous terminations performed under inadequate circumstances.
By foiling the activities of ‘Women on Waves’ which aims to provide information, the Portuguese Government has not given evidence of having taken this House’s resolution seriously. Although the ship has now left Portugal, ‘Women on Waves’ has indicated its intention of returning in time for the forthcoming elections in Portugal. This could provide the Portuguese Government with a good second chance to act upon this Parliament’s resolution and to demonstrate that it does not want to deny its citizens the right to information. Commissioner Wallström, can the Commission ensure that best practice in the area of providing information about women’s reproductive and sexual rights will again be put more firmly on the map, and will it take concrete steps in this respect, for example in the form of organising a conference on this topic in Lisbon?
Mr President, the Portuguese Government claims that the activities on board the 'Women on Waves' ship violate Portuguese law. I cannot judge if this is so, because I do not know exactly what activities were taking place on board that ship and, indeed, I know nothing of Portuguese law. I believe the case will be judged by a court that is competent to do so. However, I also believe that this was a provocative act by 'Women on Waves' and an attempt to undermine the principle of subsidiarity because, while in this House we may or may not agree with Portugal's stance on abortion, we must at all times recognise its right as a democratically elected government to make these decisions.
In this House on Tuesday, I listened carefully to one speaker after another talking about 'respecting the dignity of difference, respecting the right of Members to hold different opinions and showing tolerance to those opinions'. Indeed, the President, Mr Barroso, said: 'nobody has a monopoly on truth' – and that includes the Portuguese Government and 'Women on Waves'. We must all have respect and tolerance for different opinions, different laws and the right of any state in the EU to legislate and enforce that legislation within its borders. Surely, in this House, we must recognise and value that principle of subsidiarity.
It is my understanding that the EU and the Court of Justice have stated that laws relating to abortion are dealt with at national level only and that the EU has no competence in this area. So, while the Portuguese Government has no monopoly on truth, it has competence, which it considers was threatened.
Finally, a parallel: we in Ireland have introduced a ban on smoking in the workplace. This extends to Irish ships. If a Portuguese or Dutch citizen were to smoke on board an Irish ship in international waters, that would break Irish law. It is not the same situation, but this example helps to illustrate how complex and sensitive these situations are and how the principle of subsidiarity should apply at all times.
Mr President, as all my fellow MEPs know, women have had the right to vote and the power to take decisions concerning themselves and their assets for more than a century. In addition to accepting responsibility for their own lives, women have had responsibility for their children’s lives too. In spite of the fact that women have been empowered in legislation etc for such a long time, we women are clearly still incapacitated when it comes to taking decisions concerning our own bodies and sexuality.
There is no other way of interpreting the Portuguese Government’s action in connection with ‘Women on Waves’. The action taken by the Portuguese Government is not only a declaration of women’s incapacity but also breaches the European Parliament’s resolution to promote information campaigns concerning sexual and reproductive rights.
I do not want only to debate women’s rights, but also to put children at the centre of this debate. Taking a different view from certain participants in this debate, with their lack of empathy and understanding, I wish to say that children’s lives are too important simply to depend upon chance. Children have an unrestricted right to be welcomed into the world with the prospects of a good life.
I do not usually go in for conspiracy theories, but I cannot refrain from reflecting upon whether the action taken by the Portuguese Government does not in large part have to do with the fact that it is precisely women and women’s own organisations that are at issue. If this vessel, that is the subject of our debate, had been called ‘Men for violence as a means of conflict resolution’, would it, I wonder, not, in all likelihood, have been permitted to enter the port?
If the Council and the Commission are serious in their talk of a women’s Europe, they cannot refrain from taking issue with the action taken by the Portuguese Government. We must now side with women and children.
Mr President, I could not agree more with Mr Graça Moura. It is beyond me as well why we here in the European Parliament are debating an issue between Portugal and an action group sailing under the Dutch flag. The case is to be judged by a court, and it does not fall within this Parliament’s remit. The whole issue would therefore seem to be resolved, were it not for the fact that this case is not only judicial in nature, but also moral. Since when does the attack on legislation of another Member State fall under the scope of the free movement of persons, goods and services? That is precisely what is happening here with ‘Women on Waves’. In Last Saturday’s , this organisation urged people to back the fight for free abortion in Portugal. That is quite different from providing a service, and in doing so, this organisation is showing its true colours. That is indeed something completely different from providing information on board the . I would note in this connection that the Dutch Public Health Inspectorate is launching an inquiry in order to assess whether the activities by ‘Women on Waves’ are permitted.
Progressive activism is testing the boundaries of the law. is not automatically accepted in the Netherlands either. At the time, only a narrow majority was in favour of a statutory regulation to make possible. Even to this day, a large minority is having great difficulty accepting this abortion legislation, coming from the standpoint that life is worth protecting. The Netherlands need not show the way in this matter. I should like to address the questions that my fellow Members have put to the Commission. They state that the Commission should take steps on the basis of Community law. Article 28 of Community law stipulates that there should be free movement of goods and services. Article 30 of the same Community law stipulates that free movement of goods should not apply when common decency, public order, safety and public health need to be protected. It follows that Portugal has every right to refuse an action ship access, even if a Portuguese organisation has invited that ship to be there. It is therefore quite a privilege for the EU Member States to still have the right to adopt their own policies. In that light, it is a sign of little respect if attempts are made, via European legislation, to prove that the progressive line is right. The Portuguese Government should be praised for considering the unborn life worthy of protection.
Mr President, ladies and gentlemen, we must be aware that when we discuss the ‘Women on Waves’ boat, the discussion relates in large part to the problem of abortion, which is an entirely new problem for the EU.
It should be borne in mind that in the majority of European countries abortion has only been permitted in the past few decades, and even now it is not permitted in all of them. I rejoice that there are still countries where it is not permitted. Even those supporters of abortion who believe that it is a matter of moral indifference must be aware that this discussion will give rise to much opposition. They must appreciate that for a great many people in Europe and for a large majority of people in many European countries abortion is a serious crime.
Both supporters and opponents of abortion on demand are aware that it is one of the great problems of civilisation. If this problem is reduced today to a debate on whether Portugal has violated the right to information or the right to freedom of movement, this will be an exceptional display of hypocrisy, ill will or stupidity.
As Members of this House, we cannot allow ourselves to act as villains or idiots. Consequently, if this House begins to consider this problem in terms of the freedom to travel and the freedom of information, it will send out the worst possible message about itself and contribute to the collapse of civilisation, and thus also the collapse of the European Union and the European Parliament.
It is important to remember that in many European countries, including Ireland, Malta and Portugal, abortion is not permitted. Abortion is not permitted in Poland either. The ship belonging to the ‘Women on Waves’ association also sailed to Poland, and its presence in Poland was an incitement to criminal behaviour. Members of this association who entered Polish waters should be aware that if they ever enter them again, they will not only have to answer for the crimes they committed previously, but they will also, I hope, encounter restrictions and not be allowed into Poland. I believe the Portuguese Government took the best possible decision in this regard.
Clearly, Portugal did not act under Community law. This point has already been made. Portugal is a sovereign state with independent courts.
I would like to call once again for the problem not to be reduced to mere discussion on information and freedom of movement.
Mr President, Commissioner, ladies and gentlemen, Parliament’s attention, and that of the Commission and the Council, ought to be directed, as others have stated here, towards the pathetic way in which the pathetic mission by the Dutch vessel ended and towards the unbridled, irresponsible propaganda on illegal abortion that women can carry out themselves, by means of the illegal acquisition and use of medicines.
I am not talking about the RU-486 pill, which, as in many EU countries, is not licensed in Portugal and which was being transported on the ship, but about the irresponsible acquisition and use of medicines that can be obtained in pharmacies, albeit subject to certain restrictions. The unbridled propaganda presents extremely serious risks not only to the right to life of the child that dies when an abortion is committed, but also to the woman, whose health may suffer severely, as documented in pharmacological literature on the subject.
This debate is, furthermore, a waste of time, out of place and improper.
It is also offensive. I must say that frankly it pains me to see my country slandered abroad and it pains me all the more to see my compatriots taking a leading role in doing so, giving a distorted picture of the facts to those who do not know better, and seeking to caricature the people in question in a propaganda circus.
I have the greatest respect for the Netherlands, for the Dutch people in the European Union and for the Dutch Presidency, but we have our laws. We have always debated these issues freely without the need for such digressions. As we all know, we are a democratic and free country. Our laws are the fruit of our democracy. In other words, Portugal is not a colony of the Netherlands or of any other country, and less still, the target market of some opportunist group that comes along to educate the local population, as happened during the 1975 ‘cultural dynamisation’ and when the PREC (Ongoing Revolutionary Process) was at its peak. We practise respect and democracy; we demand democracy and respect.
It has been suggested that freedom of movement was violated. This is ridiculous. Dutch women may go wherever they want to, as everyone knows. It is the boat that cannot go wherever it wants to. It has been suggested that freedom of expression was violated. This is ridiculous. We all took part in the debate and said whatever we wanted to at the time, just as on all other occasions. The only acts of violence committed were the extremist and intimidating language – laden with hate and intolerance – used by the supporters of the Dutch group’s nautical circus to condition the Portuguese people and dilute their rights as citizens, the bias on the part of the media, which was in thrall to the boat trip’s demagogical populism and the vandalism perpetrated at our party’s headquarters.
In conclusion, the Portuguese Government acted within the law. The court found in its favour and this matter has nothing to do with the European Union.
Ladies and gentlemen, Commissioners, I should first like to mention the first victory in this debate. It has become clear that the Commission will request explanations from the Portuguese Government as regards the .
In Portugal, at least one in four women has had a back-street abortion, which is, as much as anything, an extremely serious public health problem. That statistic speaks volumes; we cannot continue to bury our heads in the sand. How, therefore, shall we, the European Union, condemn these women? Should we have them arrested? What about those who terminate their pregnancy in London or in Badajoz? Should we close the borders? Should we keep them under constant European Army surveillance? Should we have all of the Portuguese newspapers that publicise foreign, or more specifically European, clinics carrying out safe and legal voluntary terminations of pregnancy confiscated?
What if the were a train, or a TIR lorry? Would army tanks be stopping the train or the TIR from entering Portuguese territory, so as to make sure that there was no chance of the law being broken and so that the Portuguese people were not informed?
Is the Commission aware that, although the two Portuguese war corvettes were in permanent use, no military or civil authority ever asked to board the and check for any potential dangers on board?
Is the Commission aware that the Portuguese Ministry of Defence’s only information had come from a series of media cuttings and not from first-hand observation?
Against this backdrop, it was important to know that the Commission clearly intends to ensure compliance with the Treaties. Otherwise, if Turkey accedes to the EU, the Commission will have to take military action in the case of a married Portuguese man moving to Turkey, having announced that he has a girlfriend there and who will therefore be committing adultery.
Commissioner, it is crucial that action is taken at this time, so that we are not faced with the warped logic of ‘more of the same’, also in the EU. This is not a question of morals or of personal opinions, Commissioner; this is a question of legality.
Just imagine that fanatic, aggressive anti-abortion activists were to descend upon the Netherlands in order to protest there against abortion using the kind of improper arguments I have heard from that side of the Chamber, and they were stopped at the Dutch border by military police. If that were to happen, this House would be up in arms.
Abortion legislation is indeed a national issue, but freedom of expression of opinion is a fundamental right of all European citizens across Europe. Every six minutes, somewhere in the world, a woman dies of the effects of an illegal termination, and in Portugal alone, these practices have already claimed one hundred casualties in the last two decades. In that light, the Portuguese Government’s blocking of information and debate is incomprehensible, and, as far as I am concerned, a disgrace for democracy. Our fellow-Europeans in Portugal have the same right to information and debate as all others. I therefore rely on the Commission to uphold European basic rights.
Mr President, ladies and gentlemen, in June of last year I witnessed the entry into Polish territorial waters of the , a Dutch vessel housing an abortion clinic belonging to the organisation ‘Women on Waves’. We of the League of Polish Families, an organisation defending the life of unborn children, decided that we would not allow this monstrous provocation to occur.
For two weeks I saw how the organisation ‘Women on Waves’ repeatedly mocked Polish law by violating a large number of regulations, for example by entering the port of Władysławowo without the consent of the port authority. This posed a navigational risk to other seafaring vessels in the port. A further instance in which laws were broken was the import of drugs prohibited in Poland. I would also like to stress that the hygiene and sanitary conditions on the ship were appalling. If ‘Women on Waves’ wish to enter Polish ports again in the future, we will not allow this to happen.
– Mr President, there are differing views as to how the law should treat abortion, but, listening to some of those who have spoken, I got the impression that they regarded abortion as progress.
I think we should, at least, be united on one point, that being that every abortion is a catastrophe and a failure. An abortion is a catastrophe for the unborn child, who is killed. An abortion is a catastrophe for the mother, who is often emotionally scarred for the rest of her life. An abortion means failure on the father’s part, for he has often made off in a funk. An abortion is a failure on the part of the state and of society, which have not created the conditions in which life can be adequately fostered. For these reasons, we should deal with this issue very carefully and with a deep awareness of our responsibilities.
States decide in different ways how this is to be dealt with by the law, or, to be more precise, in a democracy, it is the people who take that decision, and their decisions differ. What made Portuguese law what it is was not some sort of shadowy conspiracy, but the Portuguese people – who, in a democracy, decided that they wanted to combat abortion by restricting it, and, indeed, by the use of the criminal law. Poland and many other Member States do likewise, some of them very effectively.
Let me say yet again that this is a subject on which opinions can differ. I do, however, find it unacceptable to behave as if information were the point at issue. Not one Portuguese citizen, whether male or female, is not fully at liberty to seek out information about anything. Anyone would think that the Portuguese were ill-informed yokels. Portuguese men and women are extremely well informed and have access to every possible source of information. What is going on here is agitation and an attempt at undermining the law of a Member State and an important principle of the European Union, that being the subsidiarity principle, and the most important principle in our Charter of Fundamental Rights, the right to life.
Mr President, just because abortion in Portugal is illegal in most cases, it does not mean that it is not needed there. Women in Portugal need help and advice on abortion, sexual health and reproductive rights. I would remind this House that in most Member States abortion is legal. I would also draw your attention to the Van Lancker report, which has already been mentioned.
Here we are talking about abortion, which is accepted throughout most Member States of the European Union and has been accepted by this House. We need to be very clear on this. We also need to be very clear that illegal, unsafe abortions present not only danger to the women concerned, but danger of death. We have already heard from Mrs Madeira about the fatalities which take place in Portugal itself and I would like to remind all of you that every six minutes across the world one woman dies from an illegal, unsafe abortion. I put it to all of you that we have a duty to deal with this and put an end to this suffering and this toll of death.
It is also important to recognise that 'Women on Waves' is only called into countries when women's organisations in those countries concerned actually request it. We are not talking here about something being forced on people, we are talking about something being requested because there is a clear need and demand for it. We also need to be aware of the position on the free movement of people within the European Union, which is one of our fundamental principles.
I would like to end by quoting from the Treaty on European Union: 'to maintain and develop the Union as an area of freedom, security and justice, in which the free movement of persons is assured in conjunction with appropriate measures with respect to external border controls, asylum, immigration and the prevention and combating of crime'. This is what we are about. We are about basic human rights, and this is one of them.
Mr President, Commissioner, ladies and gentlemen. The political events which we are considering so diligently today have been the subject of wide-ranging discussion in the Committee on Women’s Rights and Gender Equality. I should like to confirm that every member of our committee has been able without exception to express his or her views. The committee has devoted sufficient time to discussion of these events, even in a situation where we did not have sufficient information and in-depth analysis, especially with regard to the possible contravention of human rights, community rights or rights of freedom of movement or information. Despite completely open and lively discussions, the Committee on Women’s Rights and Gender Equality, in view of the divergent opinions expressed, was unable to reach a consensus on a common standpoint.
I should like to turn to a more fundamental aspect, however. This goes far beyond political polemics and even the legal advisors do not have a clear solution for it. The following reflections are simply the reflections of a woman in solidarity with other women. I should like to point out that a woman who feels compelled to have an abortion never does so with relish. This often involves a situation where the woman does not believe she will be able to cope with pregnancy and childbirth and where it seems to her that, in this confused situation, she has no other option. This personal upheaval may be associated with extreme situations, when the woman is compelled to stop work, is deserted, raped or suffering from other physical or mental trauma or abuse in a family, economic or social environment. The situation today is a manifestation of the failure of a developed human society which is incapable of contributing to the needs of all human beings, including the poorest, smallest and weakest. We must work towards an internal stability pact, which will give people more trust in society, supporting inter-generational solidarity and enabling us to engage together in this direction.
Mr President, the fight against terrorism and organised crime must be a priority at the moment for any European government. Prioritising means mobilising all available resources – police, investigation and intelligence resources – and ensuring that the legal system is ready and able to take quick and effective action.
The Commission recommends that Member States strengthen all resources for this fight. Nonetheless, in spite of notoriously scant resources, Portugal has been diverting important investigation and legal resources into a different objective: punishing illegal abortion. The Portuguese police have been bugging the telephones of law-abiding citizens and of their family members or of medical professionals whom they suspect may be involved. They have spent years observing them and hounding them; legal professionals have spent years of working time – in an already overloaded, understaffed and poorly equipped system – putting women accused of abortion on trial. Taxpayers’ money is spent on criminal investigations into medical operations that Portuguese women can go to Spain to have, perfectly safely and legally. Women who have the wherewithal to pay can have these operations in Portuguese private hospitals disguised as other kinds of surgery. The many women who do not have the wherewithal have no choice but to have back-street abortions, where they risk their lives, and risk being arrested, taken by the police to hospitals, forced to have gynaecological tests and then put on humiliating trial.
The hypocrisy has now, however, reached new levels of insanity, with the ban on entry into Portugal of the ship belonging to the ‘Women on Waves’ organisation. The Portuguese Government, the one that Mr Barroso has left, has sought to stifle information and debate on family planning, in clear breach of human rights, international law and Community law. It has done this by using totally disproportionate methods, police and even military resources, without hesitating to use warships. Resources have thus been diverted, once again, from important activities, such as the fight against international terrorism and organised crime, and observing vessels used in drug-trafficking that use Portuguese waters as a point of entry into the rest of Europe.
As Commissioner Wallström – whom I welcome here today – has stated, the Commission is to seek explanations from the Portuguese Government. I should like to ask the Commissioner, in addition to the points that she mentioned, not to ignore the unjustified, excessive and almost obsessive use by the Portuguese Government of criminal, legal and even military resources in the fight against abortion and against providing family planning information. In so doing, they have removed the resources and the efforts that Portugal ought to be putting into EU crime prevention policies in the joint fight against international terrorism and organised crime.
I wish to join other colleagues in showing solidarity with the Portuguese Government for its decision not to allow the ship ‘Women on Waves’ in Portugal. I show my solidarity and congratulate the Portuguese Government for its courage and, why not, also its moral courage when taking this decision. It is not easy in today’s world with, pressures being exerted from every quarter, that one makes a bold stand and adheres steadfastly to the decision taken more so when knowing that one would not necessarily be popular by taking such a decision. I must say that I do not agree that the abortion issue should be raised in this Parliament for any reason except to put pressure on one country or another. I do not agree as all of us are aware that this Parliament has no power to decide or to legislate on abortion. In the same manner the Commission has no jurisdiction concerning abortion. This is a matter that should be decided at a national level in accordance with the principle of subsidiarity and every country should decide according to its circumstances and according to how its society looks upon such a sensitive issue. This means that, by raising this issue here when we know that this Parliament has no jurisdiction, all we are doing is mixing people up and creating total confusion, when, in fact, this is a clear issue and upon which there is no place for confusion. This confusion has even caused a number of countries, including Malta, my country, to seek clarification regarding this issue in the context of negotiations by negotiating a specific protocol regarding the abortion issue. The same was done by Ireland, and, if I am not mistaken, even Poland, not because there was any legal doubt about this issue but so that there would be certainty and all would have their minds at rest. Therefore whilst again congratulating the Portuguese Government that set an example to others, I appeal that we should not muddle people’s minds regarding this issue by entering into matters that do not concern us.
Mr President, I find it somewhat ironic that all of the men who have spoken on the other side of this House have had the temerity to tell women what they should do with their bodies. I am proud to stand here and defend a woman's right to choose. That is fundamentally what this is about. It is about choice. It is about informed choice. I find it sad that there are people in this House who want to imprison citizens and women, in ignorance.
This is about a fundamental freedom, with the focus on abortion, a highly emotive subject. It is easy for you to try and divert this debate, but it must not be diverted. It is about fundamental freedoms: freedom of information; freedom of movement; freedom of expression; and it is about intolerance. That is why I am proud to stand here and say that if we allow this to happen in Portugal, what happens when there is another government that has another view about opinions that are different from their own? What happens then? If we stand here and do nothing, we condone these undemocratic attitudes.
I have heard religion mentioned. I am very sad. I see the fingers of the Vatican all over this. Women need no lectures from men in frocks, telling them what they should do with their bodies.
Please keep your religion out of our lives and please keep it out of politics. If we could separate politics and religion, I tell you now that the world would be a safer and better place in which to live.
I condemn the actions of the Portuguese Government and I urge this House to do likewise. This issue goes to the heart of Europe. Ours is a Europe based not on suppression of information or repression, but on fundamental freedoms and human rights. The actions of the Portuguese Government must not and will not go unchallenged.
Finally, as I said previously, this is about informed choice as opposed to enforced ignorance. Therefore I call on the Commission to act in its capacity as guardian of the Treaties and the fundamental rights enshrined in those Treaties.
. Mr President, I wish to begin by thanking all Members for this lively, controversial and important debate.
The Commission has been informed by the Portuguese Permanent Representation in Brussels that the 'Women on Waves' association, amongst others, appealed against the decision to refuse entry of the vessel into Portugal. As I said earlier, on 6 September 2004 the administrative and fiscal court of Coimbra concluded that there had been no violation of Community law. This decision is the subject of a further appeal. The Commission intends to seek information on the precise motives and implications of the decision of the Portuguese Government.
Member States enjoy discretionary powers to determine the scope of the concepts of public policy, public security and public health on the basis of their legislation and national case law. However, measures restricting freedom of movement adopted on those grounds must comply with the provisions of Directive 64/221/EEC, which limits Member States' discretionary powers.
As I have already stated, the Commission believes that any Member State adopting a decision restricting the free movement of persons must respect fundamental rights, including freedom of expression, as general principles of Community law.
I thank you, Commissioner.
The debate is closed.
The next item is oral question (B6-0012/2004) on the EU strategic objectives for the 13th meeting of the CITES Convention.
Mr President, I am wearing several hats this morning, so I apologise for the confusion. First of all, on behalf of the Chairman of the Committee on the Environment, Public Health and Food Safety, Mr Karl-Heinz Florenz, I should like formally to move the oral question, the subject of which is the EU strategic objectives for the 13th meeting of the CITES Convention. Specifically, what are the key strategic objectives for the European Union at the forthcoming Conference of the Parties to the Convention on International Trade in Endangered Species of Wild Fauna and Flora – CITES – to be held in Bangkok, Thailand, from 2 to 14 October 2004? I am also here in the absence of Mr John Bowis, our coordinator, and would like to include my contribution on behalf of the PPE-DE Group while I am on my feet, rather than speaking again after the Commissioner.
CITES is a global conservation agreement on trade in endangered species of wild flora and fauna, which is implemented in the EU through the even stricter EU wildlife trade regulations. However, there is an urgent need for greater cooperation between the 25 Member States' enforcement agencies, especially now that our land borders, post-enlargement, have increased by over one third to more than 3 000 km and also because of the acknowledged links between the significant, though unquantified, illegal wildlife trade and organised crime.
The EU Enforcement Group, which has been set up under Council Regulation (EC) No 338/97, needs to be revisited somewhat urgently. It needs to be made much more effective: we need systematic compilation on the illegal wildlife trade to determine the numbers of seizures and confiscations. This must all be put on a database, so that information can be shared by all enforcement officers throughout the EU. I underline my concerns and those of my Group on the lack of proper enforcement and assistance to the enforcement agencies in this particularly important area.
CITES regulates trade in some 30 000 species of plants and animals. The EU is a major legal market. Over the five years up to 2001, for example, imports into the EU have included 5.4 million live birds, equal to 87% of global trade, with Portugal and Spain being the main importers; over one million live reptiles, equal to 16% of global trade, with Spain and Germany being the main importers; seven million live cacti and 15 million live orchids, mainly going to the Netherlands; and 383 tonnes of sturgeon caviar, 40% of the global trade, which went mainly to France and Germany.
In July 2004, the Commission adopted a proposal for a Council decision on the Community position, to be adopted on certain proposals submitted to the 13th meeting of the Conference of the Parties to the Convention. This proposal has been discussed at a number of meetings of the Working Party on International Environment Issues, which is made up of scientific and management experts from Member States. I understand the final meeting is to take place today. It would have been useful if we had known the outcome of the final meeting before this debate, but unfortunately I do not have any information from it and it is probably not possible to obtain it.
In relation to the CITES itself, Appendix I is reserved for the most critically endangered species. International commercial trade in wild-taken specimens of these species is prohibited in Appendix I.
Appendix II contains most of the species regulated by the Commission. Regulated commercial trade in these species is allowed, however, such trade must not be detrimental to the survival of the species concerned. It is really only Appendix I and Appendix II that require the sanction of the Conference of the Parties in this area.
Let me turn to some of the specific points in the resolution before us, which I largely welcome, although I find it rather long and verbose. However, I fully support the resolution, as does the PPE-DE Group, with perhaps a couple of caveats. First of all, the PPE-DE Group will be having a free vote on paragraph 3, as requested. I will be supporting paragraph 3 myself and will be indicating this to my Group, but there are those who have concerns about it. Likewise, our Group will have a free vote on paragraph 7, indent 1, on African lions. I will be voting against that and I will explain why in a moment.
In relation to paragraph 5, I need guidance from the Commission. It welcomes an Australian proposal to list the great white shark in Appendix II of CITES with a zero quota on precautionary principle grounds. I understand, and I would like it confirmed, that the proposers – the Australians – have now withdrawn the proposal for a zero quota. As it stands in our resolution, therefore, it may not make sense. Perhaps we should finish the point by welcoming the Australian proposal to list the great white shark in CITES, Appendix II, full stop. Others may make the case for reintroducing a zero quota if they wish, but as it stands, it makes no sense.
On the great white shark issue, the Community has generally supported the Appendix II listing, but rejected the zero quota on legal and scientific grounds. While I support the precautionary principle, I do not support a 'preventionary' principle. Generally, I believe in rewarding those states that have made tremendous efforts in the area of conservation. What we do must not dilute the credibility of CITES itself. Any decisions we take, even as a Parliament, apart from what the Commission and others might decide, must be scientifically grounded to ensure the credibility of CITES. That is the general thrust of the position we have taken in these areas.
This applies very strongly to the points on the black rhinoceros and the leopard. The proposal on the African lion is scientifically weak and is strongly opposed by the range states where the lion population is stable or increasing. I have an open position on this. I hope that we can find a compromise solution with the range states. However, we must not erode the credibility of the Convention by supporting scientifically weak proposals on this. Although it is a free vote, I will be recommending that we vote against, in the hope that a compromise will be found in that area.
In the case of the Irrawaddy dolphin, I recognise that the proposal has some merit. I am leaning in favour of it, but the scientific and practical doubts remain. Again, I hope that, on the basis of sound scientific principle and with proper use of the precautionary principle, which is not a 'preventionary' principle, we will be able to look after endangered species as we should. The rest of the world will follow what the EU-25 does at the Conference of the Parties. It is not just our 25 votes, but the other votes that we will attract from among the 166 parties voting on these issues.
I thank Mr Doyle for elucidating the question and for making a contribution on behalf of his group, even though it meant running slightly over time.
. Mr President, the next conference of the parties to the Convention on the International Trade in Endangered Species – CITES – has a very full agenda. However, I am pleased to inform you that preparations in Council have proceeded smoothly and we have already reached a consensus. In doing so, our position on some high-profile issues has evolved. For example, we are now leaning in favour of the proposal to outlaw commercial trade in the Irrawaddy dolphin.
CITES has been in force for nearly 30 years and has proved a very effective tool in reducing the threats to wild fauna and flora posed by unsustainable international trade. Since its entry into force, other agreements relating to biodiversity have been adopted, most notably the Convention on Biological Diversity. One of the Community's strategic objectives is to achieve greater synergies between these agreements, thereby contributing to a significant reduction in the rate of loss of biological diversity by 2010, as endorsed at the World Summit on Sustainable Development.
The Community also believes that CITES should remain a vehicle for the sustainable use of wild fauna and flora. Increased protection is often required to safeguard the conservation status of some species in trade, but we must also acknowledge the efforts of those countries that have already implemented effective conservation measures. For this reason, we have to consider seriously the proposals for easing trade restrictions on some species, such as the Christmas orchid from Colombia, black and white rhinos, the leopard, and so on.
CITES is a science-based convention, as has already been underlined, and sets out detailed criteria for determining the level of protection that should apply to individual species. The Community supports this science-based approach and therefore is hesitant about the proposals concerning the African lion and endemic reptiles.
Finally, the Community wishes to maximise the efficiency of CITES by minimising unnecessary administrative burdens. While we must avoid illegal or unsustainable trade, we should also ensure that parties' resources are directed towards issues of real conservation concern.
– Mr President, the resolution on the Convention on International Trade in Endangered Species of Wild Fauna and Flora is an important step in preparation for the 13th meeting of the Conference of the Parties to the Convention. I agree with its recommendations.
Because the Convention divides protected species into different categories of commercial exploitation, it provides a sufficiently versatile tool for keeping problems in check. The proposal before us now will in some cases mean protection will be more rigid, while in some cases it will be slacker. Both of these gestures are appropriate and justified, and they reflect a balanced, scientific perspective. A few icons of animal protection, such as the classic bald-headed eagle, will be moved from the total-ban category to one of tightly controlled trade. It may be interpreted as an encouraging sign that the fact that it was an icon proved useful. Certain protected species have begun to recover. A sound basis on which to proceed is scientific evidence: the content of the appendices can be made more stringent or more relaxed if the scientific evidence suggests there is a need to make it so. The all-important issue is not strictness, but sustainable development.
It is nevertheless important that it should be harder to relax the rules than tighten them up. The reason is that the stakes are very high indeed: we are gambling with nature, which will not be recovered if it is lost. For that reason it is vital that the precautionary principle is still cited as a basic tenet; this, despite the fact that, to the ears of many of my colleagues and associates, that phrase sounds flat and empty, as the use of the phrase ‘the precautionary principle’ has not always meant that the principle has been followed. Now, however, the phrase is apt.
Although the scope of the CITES Convention is only restricted to trade, perhaps models for further international environmental agreements could also be found by analysing it. At the same time, we have to remember the concern raised in the resolution and focus more attention on the monitoring of implementation. The EU is unfortunately one of the largest markets for the illegal trade in wild animals and plants.
– Mr President, Commissioner, ladies and gentlemen, as Mrs Doyle has just said when putting our written question to the Commission, this position statement affects not only the 25 Member States of the European Union, but is also a signal to the remainder of the 166 states that have signed up to CITES, known also as the Washington Agreement on the Protection of Species. That is what makes it important that we in this House should send out a clear signal. At present, the Agreement on the Protection of Species applies to some 30 000 species. We know that, beside the destruction of their habitats, international trade is the greatest threat to the survival of many endangered species. That is what makes CITES necessary, and that is why I have been heartened by many of the positions taken by the Commission, which, at the conference of states party to the Convention, is speaking out loud and clear in favour of strict restrictions on trade.
Mrs Korhola said that she sees it as being very, very important that all decisions should be founded on the precautionary principle. Discussion of this oral question, and also of today’s resolution, has been dominated by two issues, one being the protection of minke whales and the other the trade in ivory. It is no secret that Japan wants to reintroduce commercial whaling and is working towards it. It did not manage to get its position accepted at the last meeting of the International Whaling Commission in July 2004.
We call on the European Union and its Member States to reject Japan’s demand that three types of minke whales be transferred from Appendix I to Appendix II and hence also to unambiguously retain a higher standard of protection for the whales.
This resolution constitutes a clear demonstration by this House that we welcome the call by Kenya and other African states for the introduction of a 20-year moratorium on trade in ivory. Between 1980 and 1989, the number of African elephants dropped dramatically, from 1.2 million to 600 000 and halved again by 2001 to 300 000, a rapid decline explained largely by the demand for ivory. The former system of quotas for ivory exports from specified countries did not work, as demand is so great that enormous quantities are smuggled out illegally. For consumers and for those who monitor the trade, the situation is highly confusing, but it is a very agreeable one for those who want to smuggle ivory illegally. Over and over again, ivory is seized at our European airports because the documentation does not conform to what is required under the Agreement on the Protection of Species. Supplying, with intent to deceive, false information on customs declarations and CITES approval forms is widespread in the illegal trade in wild animals.
Yesterday, we also started considering the issue of African lions. My group wants item 7, as it stands in the resolution, to be retained. It is clear from the information we have about the threat to the African lion that there has been a dramatic reduction in their numbers over recent years, and so I am very glad to see the Commission take up a clear position on the subject.
Mr President, as this will probably be the last time that I will speak in a debate on the environment to which Mrs Wallström will respond, I should like to thank her for her commitment and efforts over the past five years. I am glad she is not going to be leaving us.
Faced with the enormity of problems concerning the environment, she once said that we cannot cry about everything all the time. That is very true, but, when we consider how we are diminishing life on this planet, it is certainly worth at least some tears.
Virtually no animal on this planet can exist without the agreement of humans. We are the dominant species. If animals are to survive, they do so because we allow them to do so, because there is no economic incentive to kill them or because we actively want them to survive. In nearly all cases, habitats have to be managed and somehow protected. This is how mankind now manages the natural order. The pity is that we are terrible managers. We cannot see beyond the present: we think everything is still there for the taking and need not consider the consequences. We preside over one of the world's great periods of extinction.
Within a generation we have wiped out a vast proportion of the animals of Africa and now we are doing the same to the seas. Shark numbers in many cases are said to have dropped by 90% since Spielberg's film 'Jaws' was released. The great white shark is the ocean's top predator, the lion of the seas. To lose a creature that has changed very little in tens of millions of years would not only be a tragedy but would further change the ecology of the waters, upsetting a balance already damaged by over-fishing and certainly entailing damaging consequences. Trade in its parts must be curtailed.
However, the issue of land animals in Africa highlights the complexities involved in securing solutions. We know there has been a huge loss in elephant numbers, much of which is attributable to poaching. However, curtailing the ivory trade seems to have been successful in preventing a complete wipe-out. Yet the picture is mixed: elephant numbers are recovering in some areas, but this causes the destruction of the natural habitat. As the government of Botswana pointed out in a very well argued paper, numbers have to be managed if the competing demands of people, vegetation and habitats are to be met.
In principle, I have no objection to increasing the trade in ivory selectively, provided that the money raised is for conservation purposes. For the same reasons I have no objection in principle to trophy hunting, although I cannot understand the mentality of rich people who want to kill great creatures. My concern is that the money will not be spent in this way and that the increase in the ivory trade will stimulate poaching everywhere, with catastrophic results.
I hope Member States will stand firm and support a total ban, but they should also be realistic and accommodating. If we in Europe want to deny poor nations the right to sell harvested ivory legitimately and sustainably, should we not be contributing financially to meet our desires and their needs?
– Mr President, Commissioner, I believe that we can congratulate ourselves today, as this House is putting forward a resolution supported by all political groups. I would very much like all Members to vote for it as it stands. Our message is of course also directed to the Council, which is not present, and this is a pity as it is the Council which will represent us in Bangkok. We are also inviting the Commission to comply with this resolution, which will reflect the voice of the peoples of Europe during the final votes in Bangkok.
The resolution calls for better protection of endangered species, and follows on from the most forceful measures taken in the fight against the decline of wild fauna and flora. We are all aware, and it has already been noted by a number of Members, that all possible steps should be taken to support every initiative aimed at saving species which can still be saved, because nature continues to be destroyed at a breathtaking speed.
Having followed the work carried out in this House on an action plan for biodiversity conservation and on the Convention on Biological Diversity, I can state that biodiversity obviously remains the poor relation among our environmental policies. I would even go so far as to say that this is undoubtedly the weak link of sustainable development. We are aware that, as the 25 Member States of the European Union, we are the largest consumers of wild species. Mrs Doyle has drawn up a list, and it is truly horrifying; millions of species are taken from their habitats around the world for our pleasure alone, not for our survival but for our pleasure alone. Legal trade in species is an enormous market.
It is therefore easy to imagine the volume of illegal trade, and indeed some say that its value is equal to that of drug trafficking. This would explain the problems encountered in implementing more stringent protection measures for certain species. Be that as it may, we are calling unanimously for the precautionary principle to be adopted as a basic rule for all decisions taken in the framework of CITES.
Let us take as an example the white shark, made famous by the film ‘Jaws’. This is a perfect illustration, as we are well aware of how difficult it is to carry out studies on this animal. Given that this species is endangered, we are therefore calling for a zero quota in the name of the precautionary principle, and this is why we continue to support this proposal.
The 20-year moratorium on all ivory trading proposed by Kenya, and supported by 12 countries which are also home to a large number of African elephants, needs our support. As the world expert on elephants, Professor Pfeffer, has said for many years, legal trade in an endangered species has the immediate effect of reviving illegal trade in the species. We know that it is the survival of a species which is at stake, and the 12 African countries concerned have also realised this. As European countries, we should therefore support this position, and we must also support the transfer of the lion from Appendix 2 to Appendix 1. Why? Because, Mr President, we, as Europeans, are going on holiday and hunting the male lion, which contributes to the destruction of this species on a global scale.
It is for all these reasons that we should support these proposals, and I would ask you, Mr President, to allow me to say something on the issue of secrecy, which is an extremely important issue. We have discussed this issue in committee, and we cannot accept a vote by secret ballot when putting final resolutions to the vote. Such a practice would leave the door open to all kinds of bargaining, and out of respect for the Member States’ commitments and for our own principles, a transparent decision-making process should remain the golden rule in international conventions.
Our group has also signed the motion for a resolution, and we think it is a very good resolution, all parts of which we support. I should, however, like the Commission to clarify the position to be adopted by the EU in these negotiations with regard to two points.
The first concerns the issue of secret ballots. There is now a debate about not having open votes with due reporting of the way in which countries vote on a number of positions. I think that, if it is to be possible to demand political accountability, it is absolutely crucial that countries be answerable for the way in which they vote on this convention. Can we rely upon the EU doing everything in its power to oppose the holding of secret ballots in these votes? That is my first question.
My second question is a special one concerning the protection of the great white shark. On this issue, there appears to be a consensus to the effect that a higher level of protection is required, but I believe that, given the uncertainties that exist concerning what stocks remain, the demand for a zero quota for export is extremely sensible on the grounds of the precautionary principle. I wonder if we can rely upon the EU also supporting the demand for a zero quota for export.
– Mr President, I wholeheartedly endorse this resolution. Our primary goal is the conservation of nature, which in the first place means protection of the environment, in other words, the maintenance of the ecological balance. Secondarily, it means protecting the diversity of species, which is precious and at risk. Thirdly, it means protecting animals, both as regards the trade in them, the protection of their natural habitats, and, of course, the ways in which people keep animals. For that reason, I believe that we have to take a very nuanced approach to the trade in animals, as Mr Davies, for one, has done.
There must of course be restrictions to prevent the extermination of endangered animal species, but there are species that would have disappeared without the trade in animals, without their being bred in zoos, and that would have disappeared had they not been preserved for future generations outside their original areas, which have been ravaged by such things as war, civil strife and natural disasters.
So let me make it abundantly clear that I am in favour of this resolution, whilst believing that this is where we must not throw the baby out with the bathwater; I believe it to be obvious and reasonable that the trade in animals should continue to be engaged in within certain tight and restrictive parameters. Our zoos are doing great things; our geozoo in Munich, for example, has bred very valuable species that would otherwise have disappeared from the face of the earth. For that reason, it is crucial that we take a measured approach to this. When it comes, though, to such things as elephants and the trade in ivory, or the trade in rhinoceros horn and much else, that is where we have to take very tough action; on that I agree absolutely with my fellow Members. As Mrs Isler Béguin said, it is of course the case that it is in these areas that massive profits are to be made, illegally and with relatively little effort, on the black market. This is where much more use must be made of Europol.
Mr President, I am a little surprised that we are to debate lion hunting in this Parliament. That is not something I ever thought would happen to me in an assembly with which I would otherwise have thought I was more or less in agreement. Lion hunting was, in fact, what was wanted, as a split vote was requested, and we are in actual fact still short of an explanation from the Group of the European People’s Party (Christian Democrats) and European Democrats as to its wishes in connection with a species 90% of which has disappeared over the last decade.
A second, and probably just as important, question is one to the Commission as to why it has gone easy on the demand for the protection of freshwater turtles. The IUCN regards them as threatened, but millions of them are killed each year. They are used for food and for natural medicine, and this, of course, quite obviously threatens these species’ long-term prospects for survival. If I have been informed correctly, there is nonetheless a proposal by the Commission that nothing special should be done to have them protected, and that is a matter in connection with which we should basically very much like an answer.
Mr President, I would like to say to the Commission and Parliament that I fully support what CITES is doing. However, I question why the CITES conference is to be held in Bangkok.
In Thailand there is still a lot of illegal trading in orang-utans, monkeys and leopards. So if the conference is to be held there, we need to question the Thai Government about this problem. I have seen examples of 50 illegally imported young orang-utans found hidden in cramped cages in private Thai zoos. In my constituency there is an organisation called Monkey World Ape Rescue Centre which wants to get a particular chimpanzee called Naree out of Thailand, but the Thai Government has not been helpful in this regard. If the conference is held in Thailand, it is very important for both this Parliament and the Commission to raise these issues with the Thai Government. We cannot allow this to happen. We have to highlight it. This is an opportunity to do so.
While I welcome CITES and everything it is trying to do, the fact that the conference is to be held in Thailand will give us an opportunity to raise these issues with the Thai Government, so as to help stop such things happening. Otherwise this trade might seem to be acceptable because the CITES conference is being held there.
. Mr President, I wish to thank the honourable Members for the debate and Mr Davies, in particular, for his kind words in favour of the conservation of the rare species of Swedish Commissioners! I will comment briefly on some of the questions raised.
Firstly, on the issue of enforcement and information exchange, last week Member States agreed to step up activities in this area. I should like to tell Mr Sjöstedt that we are totally against secret ballots and I can confirm that we will vote against that.
Mrs Auken mentioned sea turtles. The Convention accords the strictest protection to sea turtles and we support the proposed protection for fresh–water turtles as well.
The location was decided at the last conference and it will not be changed now.
On the great white shark, Madagascar and Australia have informed us that, in the light of widespread legal and scientific objections, they have amended their proposal, removing the demand for the zero quota. We can now give this proposal our unqualified support.
Finally, we welcome Parliament's initiative in bringing forward this resolution. We are pleased that so many of the views expressed on issues such as bush meat, Napoleon fish, minke whale and ramin, are in accordance with the Community consensus. Ideally, we would have preferred to see a resolution that balances the need for greater protection of some species with the sometimes conflicting considerations of promoting sustainable use and, above all, respecting the scientific integrity of the Convention. This would be in the best interests of CITES and of nature conservation in general. Nevertheless, I am pleased that Parliament has prepared a resolution in such a short time and I thank you for the debate.
I thank the Commissioner and, on behalf of all my fellow Members, I think I can express our universal appreciation of the species of Swedish European Commissioners, who we do not think need specific protection since it is not an endangered species.
At the end of the debate, I received a motion for a resolution pursuant to Rule 108(5).(1)
The debate is closed.
The vote will take place today at 12 noon.
(1)
(2)
Mr President, I propose adding the following to the end of paragraph 8:
... and to ensure that any such sanctions do not add to the suffering of the population of Sudan.'
. – Are there any objections to this oral amendment being included?
(3)
Mr President, before moving on to the vote on the joint motions for resolutions on Iraq signed by five political groups, I would like to point out that there has been an error on the part of the services of the sitting who have omitted three references which were part of the compromise resolution.
Paragraph 1, according to the terms of the agreement between the political groups, should read as follows:
‘Vigorously condemns all indiscriminate violence, in particular terrorist attacks against the civilian population, religious minorities, police forces or soldiers of the international force, as well as kidnaps, which also affect journalists and staff of NGOs, and the horrendous crimes committed and which still go unpunished; states that everything possible should be done to put an end to these attempts to use violence to undermine the will of the Iraqi Government and the international community to promote the democratic process;’.
Furthermore, as Mr Tajani will point out, the reference to the return of the body of Mr Enzo Baldoni in paragraph 2 has been omitted.
Finally, in paragraph 6, referring to the elections, ‘with the full participation of women’ should be added.
These elements were part of the agreement. I do not believe they should be included as an oral amendment but as an error on the part of the services of the sitting.
I can confirm what Mr Salafranca has just said; the text which has been tabled is the one which Mr Salafranca has just read out. A mistake has therefore been made by the services concerned. I see that other Members have asked to speak. I cannot see any problem with including what you say.
Mr President, I was referring precisely to the request to repatriate the body of Italian journalist Enzo Baldoni, provided for in the motion for a resolution. From what you said, you appear to me to understand that it is unnecessary to table an oral amendment.
Since three other people have been abducted this morning, however, I feel that the text should be brought up to date with today’s events. I would therefore like to request the floor to table an oral amendment in this regard, before we vote on paragraph two.
You will be able to speak when the time comes, Mr Tajani. I have made a note of this.
Mr President, all the points raised by Mr Salafranca are correct. However, I would like to add another point. Paragraph three has been submitted in a previous version, whereas it should be replaced with the following wording: ‘asks the Council Presidency, the High Representative and the Commission to support the initiatives which the interested Member States are taking in this regard’. Paragraph three must therefore be amended as well.
Ladies and gentlemen, I understand that it is annoying, but I assure you that we tabled the correct version of the text. I know that Mr Tajani will ask to table an oral amendment and I can already foresee that we will agree.
– There is no problem. A few minor errors have been made, but the texts tabled by the different authors, and these texts alone, are the original versions. I can provide full reassurance on this point.
We can now move on to considering the motion for a resolution.
Mr President, I should like to ask whether paragraph 1, upon which we are about to vote, was originally tabled in English. The French and English versions differ, and I presume that the text should be based on the English original, which says ‘the determination of the Iraqi Government’, and not, as in the French version, ‘the determination of the legitimate Iraqi Government’.
– I have been told that the resolution was indeed tabled in English, so it is the English text which is the original version. All the other language versions will be brought into line and your request will be complied with.
Mr President, as the Members of this House know, this morning in Baghdad three people were abducted from their home, two of whom are US citizens and one a European citizen of British origin.
I propose to the House an oral amendment to paragraph 2 to add, after the reference to the Italian humanitarian workers, Simona Torretta and Simona Pari, the words ‘and the British citizen’ – followed by his full name – so that the European Parliament can issue a timely call for the release of this other citizen of our Union and guarantee him the support of all the political forces represented within it.
– Are there any objections to this oral amendment being included?
Mr President, an issue has arisen overnight concerning paragraph 5 of our resolution. The original paragraph 5 referred to an 'Australian proposal to list the Great White Shark in CITES Appendix II with a zero quota'. That was correct on going to print, when all the Groups in this House agreed to the resolution. However, the Australians have now withdrawn the reference to a zero quota on legal and scientific grounds, as I mentioned when I moved the question and as the Commissioner has confirmed.
It would be very untidy of us as a parliament to vote on a contradictory text in light of this most recent information. We should not be supporting a reference to a zero quota, which is no longer the Australian position. May I remind colleagues who support the zero quota – and I know many do – that withdrawal of this section of paragraph 5 today, that is, all the words after 'Appendix II', would not preclude another party to the conference re-tabling the zero quota request, if they wished to do so.
I feel we cannot welcome an Australian proposal which is no longer an Australian proposal on this particular issue. However, we can welcome the first sentence 'to list the Great White Shark in CITES Appendix II'. I need your guidance, as I know it is late procedurally, Mr President, but we need to be sure that what we do and vote on today makes sense and is factually correct.
Mrs Doyle, I must consider your intervention to be an oral amendment. In order to make it clear to the other Members, could you please state very clearly the text you wish to put to the vote?
Mr President, my point is purely procedural. I am not making any statement in relation to zero quotas or otherwise. I would like to amend paragraph 5 of our text: 'welcomes the Australian proposal to list the great white shark in CITES Appendix II'. The rest of the text would have to be deleted because the Australians have removed it from their proposal, although that will not preclude others retabling it at the Conference of the Parties, if necessary.
– That is clear.
Are there any objections to this oral amendment being included?
We do not consider this report to be an issue for the European Parliament and have therefore chosen to abstain in the vote.
The NATO and EU war against Yugoslavia was unjust and offensive and violated international law and the founding principles of the UN.
It resulted in the death of thousands of innocent people, tremendous damage and the imposition of occupation on Kosovo and was the climax of the break-up of Yugoslavia and the imperialist intervention in the Balkans.
Those who should be tried for crimes against humanity are the leaders of NATO who attacked an independent member of the UN.
The Council regulation brought before the European Parliament for voting today is part of the effort to legalise this American-inspired 'court', which is a parody, as proven by the constant infringements of Milosevic's rights.
It is clear as the case proceeds that foregone conclusions riddled with holes have been reached in a bid to conceal and expiate the real culprits.
The rulings by what is referred to as the 'International Criminal Tribunal' are not accepted by the people, who alone have the authority to judge their leaders and sentence any defendants.
This parody must be stopped, the so-called court disbanded and Slobodan Milosevic freed.
. I voted in favour of Parliament’s draft resolution on the proposal for a Council regulation imposing certain restrictive measures in support of effective implementation of the International Criminal Tribunal for the former Yugoslavia (ICTY), because this is a matter of adopting measures relating to defendants who have yet to be captured and who continue to escape justice. These measures are specifically intended to prevent them from travelling and from using their own personal effects. My vote in favour is also based on the fact that it is a joint action between the United Nations and EU Member States, by means of applying the specific Treaty provision.
. British Conservatives recognise that climate change is one of the greatest challenges to be faced by our generation and those that will follow us. Whilst we cannot predict with certainty the extent to which temperatures will rise, we can be certain that the risk of abrupt climate change exists. If we are serious about tackling man-made climate change then we must be serious about reducing global aviation emissions, which are expected to double by 2020. That is why we support action to include aviation in a global emissions trading scheme. If the global authorities will not act, then the EU must be free to introduce its own scheme. We have severe reservations as to the effectiveness of fuel and emissions taxes. These would have a negligible effect on demand for most air travel, but would have a disproportionate effect on the budget airline sector. It is unlikely that the proceeds of such taxes would be used to mitigate the effect of the emissions, leaving such schemes as nothing more than revenue-raising exercises. Nor do we believe that the Commission needs a seat on the ICAO Assembly.
. The coordinator of the Group of the European People’s Party (Christian Democrats) and European Democrats in the Committee on Transport and Tourism, Georg Jarzembowski, makes the following statement, on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats, in relation to the meeting of the ICAO:
The Group of the European People’s Party (Christian Democrats) and European Democrats will abstain in the vote on the joint resolution, as the resolution’s demands are too indiscriminate and as the pressure of time has prevented a nuanced debate, such as these matters require, on these demands with the Member States represented at the ICAO and with the industry and consumers affected.
The Group of the European People’s Party (Christian Democrats) and European Democrats is firmly of the opinion that further steps to reduce damage to the environment, including that caused by air transport, are necessary at both global and European level. At the same time, the Group of the European People’s Party (Christian Democrats) and European Democrats takes the view that the potential side effects of such steps must be carefully discussed with the industry and consumers concerned. It will also be necessary to take into account the extremely grave economic damage already sustained by European airlines as a consequence of the events of ‘9/11’ and the drastic rise in the price of oil. Hasty reactions by Parliament do not do justice to the seriousness of these issues.
. Aviation has long been a privileged industry. Old international agreements prevent the taxes imposed on transport on the ground from being levied on aviation. At the time, that was a way of affording a new, up-and-coming, yet economically still weak form of international transport a chance of survival. Since then, this situation has been turned on its head. Air traffic is growing exponentially, the old airline companies are being elbowed out by cut-price operators, noise pollution is making those living in the vicinity of the ever growing airports ill, global warming is continuing and international rail traffic is being competed out of the market. Society must now be protected against this increasing growth in aviation, and this will certainly not happen as long as aviation retains an artificial competitive edge. In order to limit the environmental damage, to pay for the costs of pollution caused by aviation and protect other modes of transport, normal taxes should be imposed on air traffic. That is why any decision taken at world level and leading to the maintenance of the ban on taxes or prejudicing the reduction in pollution is unacceptable. It is astonishing that, on 1 September in the Committee on Transport and Tourism, the largest group opposed, as it is doing now, a resolution intended to put a stop to the United States’ attempts at giving aviation permanently preferential treatment.
. I abstained on the motion for a European Parliament resolution on the 35th session of the International Civil Aviation Authority (ICAO) Assembly of 28 September to 8 October 2004. By voting this way, I wished to express my opinion that Parliament must not meddle in the affairs of the ICAO Assembly before the session gets underway and, what is more, must not adopt positions on matters that, as far as I can tell, are simply proposals for amending a resolution that is to be debated at that Assembly. In spite of the fact that this issue is worthy of our attention, the actual text approved by a majority in Parliament provides the basis for our position, given that it acknowledges (No 3) that the Commission should have a seat at the ICAO Assembly. In any event, if it does not have that seat, Parliament has no reason to meddle in this matter.
. I share the environmental concerns of those tabling the motion for a resolution. I feel that the EU’s relevant institutions should launch an environmental impact study on civil aviation and look into ways in which it can be reduced.
Nonetheless, I had to abstain. The hasty manner in which the resolution has been tabled removes objectivity from an issue that, in view of its seriousness and its importance to the ordinary citizen, requires close scrutiny by, among others, the transport and environment committees.
. – In the run-up to the elections and the referendum, the European Parliament is passing a resolution which is a continuation of the pressure on and coercion of the Government of Belarus and which, unfortunately, is endorsed by all the political groups.
What touches the selective sensibilities of the ΕU, which interprets existent and non-existent infringements of human rights as it pleases, is that Belarus has not come running on bended knee to ΝΑΤΟ, the ΕU or the other imperialist organisations and refuses to sell off its wealth-producing resources to European and American monopolies.
Why has the European Parliament not turned its attention to rising fascism in the Baltic States, as Belarus did when it tabled a resolution on the subject before the UN? Why does it maintain absolute silence and not denounce the governments of Member States of the ΕU, the USA, Australia, Japan and so on who voted against it?
The people of Belarus alone have the authority to decide on their future. Resolutions such as this are underhand and are designed to mislead and confuse the workers and interfere in the internal affairs of Belarus in order to alter the political will of its people.
That is why we are voting against the resolution.
. I voted in favour of Parliament’s resolution on the situation in Belarus, although I feel that in resolutions such as these there is always a thin line between, on the one hand, the need – the legitimate need – to put international pressure on States and governments that violate democratic principles and the rule of law, and, on the other, interference in a country’s internal affairs, which is a much more delicate issue. In view of the fact that Belarus is covered by the European Neighbourhood Policy, which is aimed at increased cooperation with the EU and that serious breaches have taken place of the rights, freedoms and safeguards that are an integral part of the democratic rule of law, the EU and, more specifically, Parliament – in conjunction with the United Nations Committee on Human Rights – must take initiatives such as this one that are geared towards encouraging democratic progress in Belarus and free and fair elections on 17 October.
. As the date of parliamentary elections in Belarus approaches, indications are growing that there has been an alarming rise in the illegal repression and restriction of rights, freedoms and safeguards in that country.
The referendum on the Constitution scheduled for the same date, which seeks to repeal the article limiting the number of consecutive presidential terms, has taken on worrying plebiscite characteristics.
Since Parliament naturally advocates strengthening stability, freedom and security in the country, it has been paying careful attention to political developments in Belarus.
The EU must not let this attention waver and must keep up the pressure on the Belarus authorities to encourage real change that goes beyond mere legal formality and that real changes are made that improve people’s standard of living, effectively promote democracy and enable the citizens to enjoy full political self-determination.
I voted in favour.
. I voted in favour of the motion for a resolution further to the Council and Commission statements pursuant to Rule 103(2) of the Rules of Procedure on behalf of the Committee on Development on the Darfur region in the Sudan, and the reports presented to us by the Members of this House who were in Parliament’s delegation to the region between 2 and 7 September. Accordingly, whatever the reasons behind the genuine ethnic cleansing that is taking place in Darfur, we have an obligation to condemn acts against civilians that have already led to over 30 000 dead, 1 million persons displaced in Sudan and more than 200 000 refugees in Chad. We must also condemn the Sudanese Government politically, not only for supporting attacks on civilians and violating the ceasefire agreement, but also for pursuing a policy of underdevelopment and economic marginalisation in the areas affected by the conflict. This is what I wished to express through my vote.
. I have followed the news from Darfur with great concern. I feel that this is an opportunity for Parliament to set an example and to demand that the EU’s other institutions follow suit by keeping up their condemnation of the atrocities and seeking solutions to the conflict.
We must be unequivocal in our condemnation of these outrages and must ensure that the mobilisation of peacekeeping resources goes beyond mere rhetoric. We must not let up in the efforts already under way, which have already begun to achieve such good results.
As in Bosnia, Rwanda and Burundi, and many others, it is difficult to conceive of the whole drama of yet more mass deaths, not to mention genocide, which we invariably say will be the last.
The EU must, in my view, maintain the pressure on the Sudanese Government and on those responsible for the conflict, to ensure that the ceasefire, signed as a result of that pressure, is strictly observed.
The EU, which claims to be a global player, has a golden opportunity to ensure that people do not forget what is happening in Darfur and that those responsible do not go unpunished.
Apart from Amendment No 12, I voted in favour of the amendments, which have improved upon the Committee on Development’s initial proposal.
Mr President, last night I fell asleep thinking about the explanation of vote on Iraq and I found myself in the midst of the damned in hell, among whom I spotted Bin Laden, with his beard burning constantly, as in Dante’s inferno. In the dream I asked him: ‘Why did you hate us Europeans and Americans so much?’ Bin Laden, his beard still burning, replied: ‘I was very ill and I asked the social security authorities in Saudi Arabia for an invalidity pension, but they didn’t give it to me. That is why I was so angry with the whole world.’ Well then, let us give this invalidity pension to Bin Laden, so at least he will leave us all in peace and tranquillity!
Mr President, the Lega Nord delegation’s abstention on the motion for a resolution on Iraq is clearly connected to its wish to express, as we already have done at every stage, our complete solidarity with the two peace and voluntary humanitarian workers, so sadly caught up in the tragedy in Iraq.
We would, however, like to distance ourselves from the underestimation of the risks run by the free world in taking as true the false and hypocritical humanitarian declarations of support from spurious moderate Islam. It is pitiful to see Europe and the West believe the words of those who arm terrorists, who finance terrorist networks and who today say they support the release of the hostages. Europe and the West must maintain a clear and firm policy of condemnation and refusal to collaborate with those who encourage terrorist networks.
We Swedish Social Democrats have decided to abstain from voting on a number of amendments. The purpose of this is to ensure that there is a common and vigorous resolution by the European Parliament.
. I support this resolution on Iraq, the primary purpose of which is to voice our concerns for the welfare of hostages and to demand that everything possible be done to secure their early release.
I deplore the fact that the resolution does not reflect the concerns of our citizens at the unlawful killing of Iraqis by the occupation forces. It does not address the question of how the current situation in Iraq evolved over the last two years and therefore fails to criticise the Bush Administration's defiance of the UN in its rush to invade Iraq. UN Secretary-General Kofi Annan has correctly described that invasion as an illegal act contravening the UN Charter.
That question cannot be shelved. Therefore, it is particularly important that the Committee on Foreign Affairs urgently draw up, as recommended, a comprehensive report on the situation in Iraq, taking into account the consequences of the war and all problems relating to the withdrawal of the illegally occupying forces, rehabilitation, reconstruction and stabilisation in that country.
. I totally support the European Parliament in condemning in the strongest terms the abductions of hostages in Iraq and in demanding their immediate release. I support paragraphs 2 and 3 of the resolution to this effect. However, I cannot vote for this joint resolution as a whole as it seeks to justify the illegal and unjust war and the occupation of Iraq.
. The destruction of the Baath regime, the only secular political force in Iraq, was a criminal mistake. Today Iraq is in the hands of small and uncontrolled Islamic groups.
Since Georges Malbrunot and Christian Chesnot were taken hostage, France has also been dragged into the quagmire in Iraq. The kidnappers of the French hostages are not demanding the withdrawal of troops, because the French Government refused to take part in the war. The terrorists, who belong to the ‘Islamic Army in Iraq’, want more. By ordering France to reconsider one of its laws, they are demanding that our country relinquish the free exercise of its sovereignty.
This demand has been made because they believe that our country, which is home to six million Muslims, should subjugate its laws to those of the Sharia. This is the result of 40 years of massive and uncontrolled immigration. The negotiations conducted by members of the French Council for the Muslim Faith with Iraqi Islamic leaders, which have been given extensive media coverage, are further proof of this process of dhimmitude. Mr Chirac and Mr Raffarin, who refuse to recognise France’s Christian roots under the pretext of secularism, have sent members of Islamic associations to act as ambassadors.
Christian Chesnot and Georges Malbrunot are victims of a different hostage taking; that of France by its immigration policy.
. The European Parliamentary Labour Party welcomes this resolution, in particular its emphasis on maximising the European Union's involvement and in seeking the unconditional, safe return of French, Italian and other hostages. We accept the gravity of the security situation in Iraq but believe it unhelpful to use the wording 'a majority of the Iraqi population' in Amendment 1. A transfer of coalition troops or, indeed, a complete withdrawal is unrealistic and risks worsening an already bad situation. Whilst we accept that the House is divided on the legal questions, we appeal for unity in looking forward, not back, working together for peace, reconciliation and reconstruction in a democratic Iraq.
. At the beginning of 2003, a majority in this Parliament was opposed to the plan for a pre-emptive war in Iraq. Meanwhile, it has been proven that the argument for this war, the possession of weapons of mass destruction by Saddam Hussein’s regime, was unfounded. Thanks to the intervention by the United States and its allies in Europe, Iraq has been turned into a breeding ground for fundamentalist Islamic resistance. There is now an overriding fear among politicians in Europe of the effects of the occupying forces withdrawing their troops. With or without immediate withdrawal, it is becoming urgent for Europe to disassociate from the American positions in Iraq. The United States is looking for oil, orders for US companies and the replacement of the euro by dollars for international contracts. It is failing to restore power stations, water purification plants, schools and hospitals.
Europe can take over this civil task and contribute to free elections by giving others, other than the conservative-religious forces and US satellites, a fair chance, such as the communists and the Kurdish parties in the north. As long as there are European forces, it should be clear that they limit their mandate to this, and will leave as soon as the Iraqi population asks them to. Whilst I object to a resolution which does not call for this, I obviously support the release of hostages, even if the chance of this happening is slim for as long as we cannot offer the Iraqi people any prospect for improvement.
. – We denounce this joint motion, which is a provocation to people the world over who are against the unjust imperialist war in Iraq and are fighting for peace.
The political powers which endorse the resolution accept and support the occupying forces of Iraq, fighting and are cooperating with the occupying government and call the resistance of the Iraqi people to the occupying forces and the collaborationist government terrorism. The European Parliament is turning into a 'crime laundry', confirming the imperialist nature of the ΕU and its identification with the USA.
On the pretext of freeing hostages, with references to a so-called democratic, independent Iraq, it is helping to create the conditions needed in order for the EU to qualify for a share of the imperialist spoils and in order to secure the interests of big business in the wider area, control wealth-producing resources and oil routes and exploit the people.
The only people with the authority to resolve the political problem are the Iraqis themselves.
The people, and the people of Europe, are demanding the immediate withdrawal of all the occupying forces, which must compensate the Iraqi people for their crimes and for the destruction which they have caused.
The powers which endorse the resolution have opposed the general demand by voting down the amendment calling for the withdrawal of foreign forces and again supporting the war.
. I voted in favour of Parliament’s resolution on Iraq, because I feel that Europe should set a firm example in condemning terrorist attacks against civilians, the police, soldiers from the multinational force and civilian hostages. Parliament must use all of its political influence and weight to obtain the hostages’ immediate release. We must also support the interim government’s plans to press ahead with preparations for free and democratic elections in January 2005, which will enable Iraqis to proceed along the road towards democracy and towards dismantling the terrorist networks operating in their country. Parliament must, therefore, not waver in the face of the complex nature of these times. We must remain firm within our societies, our alliances must remain solid and loyal and, most importantly, our actions must form part of a concerted struggle for the peace, stability and prosperity to which Iraq and the Iraqi people are unquestionably entitled.
. This is an enormously significant resolution, which has marked out clear boundaries.
The joint motion demonstrates a consensus between the right and the social democrats, which cannot go unmentioned.
On what is this consensus based? It is based on acknowledging the Iraqi people’s resistance to terrorism (which exists, which we condemn, but which is not exclusive ... of others). It is based on transforming the dramatic situation of the victims and the journalists and volunteers who have lost their lives or have been taken hostage and not as a consequence of the invasion and the occupation. It is based on attempting to bring under the UN umbrella, in the near future, something that was done on the margins and against the UN and international law.
The amendments tabled by the Green Group would widen the consensus to the point where we would be the only ones on the outside, and the fact that amendments tabled by our group were not approved appear to provide further evidence that we would be isolated on this crucial question.
We do not feel that we are so isolated.
We know that we are with those who reject the illegal and unjust nature of the war, the invasion and the occupation that were perpetrated. We are with those who resist and with those who demand the immediate withdrawal of occupying forces.
Similarly, it is the people who are against war and in favour of peace that are with us.
. I have been following the developments in Iraq with alarm and, specifically, the difficulties experienced in stabilising the country democratically following the fall of Saddam Hussein’s dictatorial regime. The frequent hostage taking and murder of Iraqis and foreigners, which presents a challenge to the international community and to the Iraqi Interim Government, cruelly reflects how much remains to be done in the country.
The European Union must bring to bear its experience in helping transitional situations and humanitarian emergencies, and must continue to support efforts towards transition, which will hopefully bring to a conclusion the ongoing process of returning self-determination to the Iraqi people and of the emergence of democracy in Iraq. The additional contribution proposed by the Commission, which I welcome, is a sign of this commitment.
I regret that the UN has not yet managed to take on all of its functions in Iraq and I hope that the Security Council continues to support the Interim Government, which it has already underlined by formally recognising its sovereign status.
I voted in favour of the joint motion for a resolution, which I feel is well balanced. I regret the amendments tabled by the Communists and by the Greens, which are tantamount to demagogy and to a lack of understanding of the situation. Fortunately they were rejected.
. I fully support this resolution, which calls for the use of the precautionary principle as the leading principle for decisions on CITES working documents and listing proposals.
History has shown that large-scale commercial hunting and sale of wild animals frequently pushes species to the brink of extinction. The trade in wild animal meat for human consumption is just one part of a wildlife trade which includes ivory, fur and the trade in certain animal body parts – a trade which threatens biodiversity and the ecological balance of areas such as Central and West Africa.
It is clear that there is a close link between poverty, economic and social development, and bush meat consumption. That is why the issue must be addressed in the context of overall development strategy and poverty alleviation. At a national level, EU governments must ensure that their development aid policies are ‘conservation-audited’ to support biodiversity and habitat retention.
. Wildlife preservation has been attracting the attention of the EU and, more specifically, Parliament.
The Convention on the International Trade in Endangered Species of Wild Fauna and Flora (CITES) is the main legal instrument in the world for defending and protecting wild fauna and flora. There is a greater need today for Member States to work together and exchange information, in order, among other things, to confront the international crime that feeds this trade.
Externally, I feel that the EU could have an important role to play in establishing means of stable cooperation with third countries, by seeking to develop initiatives aimed at protecting endangered species and encouraging biodiversity.
I voted in favour.
. – We are voting against the resolution on the situation in Vojvodina, which we see as an attempt to create particularly dangerous conditions in order to pave the way for further gratuitous imperialist intervention in the long-suffering area of the Balkans.
The increase in the number of clashes and the grave-robbing and racist graffiti, which we denounce whatever their origin, are becoming the pretext for launching accusations and open threats in Serbia-Montenegro and for creating a climate of escalation.
The decisions about EU peace missions in the area are the climax so far of interventionist action by the EU in Vojvodina and constitute a direct threat of possible military intervention due to the presence of EU military forces in Bosnia-Herzegovina and the FYROM and the presence of occupying forces in Kosovo.
We cannot tolerate and we denounce both the efforts to mislead public opinion, as some would wish, and the EU's blatant intention to confirm the threatening and aggressive role of the European army once again in Vojvodina.
. – That concludes the explanations of vote.
(4)
The next item is the topical and urgent debate.
The next item is the joint debate on the following five motions for resolutions presented by:
– Glenys Kinnock, Mauro Zani and Margrietus J. van den Berg, on behalf of the PSE Group, on the situation in Myanmar/ASEM (B6-0046/2004);
– Vittorio Emanuele Agnoletto, on behalf of the GUE/NGL Group, on Myanmar and the forthcoming ASEM Summit (B6-0048/2004);
– Nirj Deva, Bernd Posselt, Charles Tannock and Geoffrey Van Orden, on behalf of the PPE-DE Group, on the ASEM Summit (Asia-Europe Meeting) (B6-0056/2004);
– Johan Van Hecke, on behalf of the ALDE/ADLE Group, on Myanmar (ASEM Summit) (B6-0059/2004);
– Frithjof Schmidt, on behalf of the Verts/ALE Group, on Myanmar and the ASEM Summit (B6-0061/2004).
Mr President, we in the PSE Group attach great importance to relations between the European Union and the countries of Asia. There are economic and commercial reasons for this, but there is also the essential need for political cooperation in order to create a world order of peace and stability. It is essential that our Asian partners see us as an economic, industrial, scientific and cultural power, but also that they appreciate our process of continental integration and the democratic values and solidarity on which this process is based.
We are concerned about the announcement that the Government of Myanmar has been invited to the Asia-Europe Summit to be held in Hanoi. We do not believe this invitation to be appropriate. The European Union must continue to isolate the Rangoon regime, making clear to its neighbours that we condemn it as one of the most horrendous regimes in Asia and in the whole world.
The military dictatorship established by General Ne Win has been perpetuated by his successors, suffocating the libertarian efforts of Burmese democrats through suffering and terror.
For those of us who know and love Burma, the sadness and indignation is all the greater since we know that it was once, with social democratic inspired governments, an example of openness, freedom and democracy, tolerance, co-existence and integration of numerous ethnic groups and, what is more, of social progress.
All of this was destroyed by the perpetrators of the military coup, the creators of a totalitarian and corrupt regime which has left its country in ruins, its leaders growing rich while its citizens live in misery and turning Myanmar into a significant player in the international drugs trade.
The European Union must contribute to marginalising that regime, demanding freedom for Aung San Suu Kyi and other prisoners of conscience, and the participation of political parties in any democratically oriented process.
However much Rangoon tries to cover it up, that is the situation in Myanmar, where totalitarianism, corruption and the abuse of those people we could once trust to promote openness continue to reign.
By excluding that regime from the Hanoi Summit, the European Union will be doing what is right, but furthermore our determination and consistency will consolidate our credibility in the eyes of our Asian partners and certainly in the eyes of the people of Myanmar.
Mr President, I just wanted to ask whether we were going to benefit from the presence of the presidency of the Council this afternoon, because the remarks that I want to make – and which I am sure many of my colleagues will be making – are in fact directed at the Council. It is a great shame that the Council is not here. Could you answer that before I make my other remarks?
Mr Van Orden, the representation of the Council is decided by the Council and you can see it here. It is perhaps not very extensive, but it is what the Council has decided and Parliament cannot therefore tell the Council how it should be represented in the House’s sittings, although your comment is undoubtedly very valid.
Mr President, this is the fourth resolution that I have tabled on Burma in the last 18 months, but the situation continues to deteriorate and the Council's reaction is pusillanimous.
The Burmese military dictatorship is now in its 43rd year of illegitimate rule. It is 15 years since Aung San Suu Kyi was first put under house arrest and 14 years since the SPDC decided to disregard the will of the Burmese people as expressed in the 1990 elections. In spite of this, the Council's message that is now being sent to the Burmese dictatorship is that it is an acceptable and welcome member of the international community, irrespective of its oppressive activities. In 1997 Burma's entry into ASEAN was heralded as a means to exert pressure on the regime. All we have heard from ASEAN is mild rebuke. The Burmese dictatorship ignored this and nothing more has happened. Six years after Burma joined ASEAN, oppression in the country has intensified and any return to democratic rule remains a distant prospect.
This October ASEAN intends to include Burma at the ASEM V summit in Hanoi. I am the first to understand that Europe's relationship with ASEAN is widely based and most important. It should not be hostage to Burma, but that is what the ASEAN states are allowing to happen. The Asian governments must realise that they may be sacrificing a rewarding partnership with the European Union for the sake of a morally bankrupt regime in Burma. We must demand Burma's exclusion from ASEM until it complies with the demands of the international community.
I am sorry to say that there are some similarities with the situation concerning Zimbabwe. There again we have an atrocious regime, which in many respects is even more abusive to its people than the Burma dictatorship. There again we have had half-hearted sanctions by the EU going through the motions of taking action, but in effect allowing the regime off the hook because of the self-interested agenda of one or two of our Member States. There again neighbouring states have the key to change, but for their own misguided reasons refused to turn it. The EU does not put pressure on them.
We need the ASEAN states to insist on the immediate release of Aung San Suu Kyi and on freedom for the NLD opposition. The EU Foreign Ministers must demand that they do this before Burma is allowed to sit down with them in Hanoi.
Mr President, ladies and gentlemen, the situation in Myanmar, a country that lives under a repressive, violent and enormously cruel regime, is known to us all. Even so, whereas incidents concerning the incarceration of Aung San Suu Kyi and the impossibility for the LND, the party which won the elections, to exert its political power are well known, less well known are other extremely serious facts concerning the conscription of child soldiers, the forced labour of a large part of the population and, something which the women in our Parliament, and I believe all civilised people, appreciate as particularly sensitive, the abuse inflicted upon women from ethnic minorities.
There is substantial documentation at the United Nations which I think should also be examined more thoroughly by this Parliament. In this situation, we feel that the EU should accept the request of the ASEAN countries, which have already admitted Myanmar to their forum, to have it attend the next ASEM summit, which sees the European Union engaged in a dialogue of cooperation and political exchange with Asian countries.
I think that the Foreign Ministers, at an informal meeting, have unexpectedly – if I may say so – already gestured their agreement that it should attend. I think that the European Council must adopt a different stance to resolve a situation whereby European citizens cannot see their Heads of State or Government sitting side by side with the representatives of such a bloodthirsty country, with such a violent and repressive regime. We therefore ask the European Council to adopt a different position which, through the ASEAN countries, can convince Myanmar to bring about change.
– Mr President, the Burmese people’s struggle for democracy has been a long one; there was a ray of hope in 1990, when the National League of Democracy, led by Aung San Suu Kyi, who was awarded the Nobel Peace Prize for her work for non-violent change, won the elections with 82% of the votes, but, since then, the country has been ruled by a savage military dictatorship, which has placed her under house arrest and harassed her; there are over 1 000 political prisoners. Organisations tell us that, for example, the armed forces have also started using systematic rape as a weapon against ethnic minorities. There is widespread violation of human rights.
From that time onwards, the military dictatorship has been repeatedly denounced by international institutions, the European Parliament and the Council among them, and their constant demands have been threefold: freedom for the NLD to engage in political activity, freedom for Aung San Suu Kyi and the initiation of political dialogue aimed at advancing the country’s democratisation process. It was a major breakthrough when, at the 2004 ASEM Summit in Kildare, the Asian states supported these demands as the minimum requirement before Burma would be able to take part in future ASEM summits.
We can see, then, that there is a broad consensus in the international community that these conditions must be fulfilled, and it is one that this House has repeatedly underlined. It is therefore quite incomprehensible and utterly deplorable that the foreign ministers of the European Union have now taken the decision simply to abandon the criteria and political conditions that they themselves imposed and agree to Burma’s participation in ASEM summits without their being complied with. Nor is there any reason to suppose that conditions in Burma have changed for the better, or anything like that, in recent months – quite the contrary is the case.
Such an about-turn is quite incomprehensible and threatens to damage the credibility of European policy, for why, now, should anyone take our resolutions seriously? Who is going to take the resolutions of the Council of Foreign Ministers seriously when they have spent ten years saying, ‘this is the condition that must be met before you can take part’, and then, when the situation presents itself, say, ‘we didn’t mean it like that, we’ll let it go’. We all know, of course, that there has been discussion behind the scenes about the business interests involved. We all know that it is argued in business circles that we must now take a more cautious approach to Burma, that China wants to grab the Burmese market for itself, and that the European Union’s competitiveness is at risk if we do not take a softer line on Burma.
Such is the background music to a decision like this, and I believe that we in this House must say, loud and clear, that what is at stake here is the credibility of European foreign policy’s values. We have to make it clear that it is by these values that European foreign policy continues to be guided, and that we stand by our own resolutions. We have to make it clear that the foreign ministers have taken the wrong decision and that this House continues to take a critical line on the Burmese Government.
Mr President, I consider it an affront to democracy and humanity that Burma will be represented at the ASEM Meeting in Hanoi in October. As the previous speaker, Mr Schmidt, has said, the three necessary conditions for Burma's attendance at the meeting have not been met: the release of Aung San Suu Kyi and other National League for Democracy leaders, their freedom to participate freely in the National Convention, and the modification of procedure of the National Convention. Meanwhile, according to Amnesty International, there have been thousands of reported cases of rape being used as a political weapon to subdue ethnic minorities. As recently as last week, it was reported that the Women's League of Burma maintains that such rape is prevalent in many areas and that victims are frequently under the age of 18 and even under the age of 12 in at least one case. It is well known that the Burmese military is also believed to have a higher percentage of child soldiers than any other military in the world.
I strongly oppose Burma's participation in the forthcoming meeting and I hope that the invitation to Burma will be withdrawn until democracy is restored and Aung San Suu Kyi set free.
Mr President, the summit in Hanoi will be taking place on 8 and 9 October, and it is, of course, good to see that it is being held, because the dialogue between Asia and Europe is of major importance. There are, however, a few observations to be made in respect of the summit. Burma has already been mentioned, and I will return to it presently.
First of all, I have to say that, although holding the summit in Vietnam is naturally a showcase for the reforms achieved in that country, it nevertheless has to be noted that there is still a yawning chasm between the dream of an effective and honest trading environment and reality. I have taken a stand in this House before – in October 2001 and also a year ago – for Mr Bin Vinh Trinh in Vietnam, for example. After a long-term stay abroad, he had made investments in his home country, and these were taken away from him under false pretences. His possessions were confiscated and he was imprisoned. Tragic though this was for him and his family, above all, it sent a negative message to potential investors in Vietnam. In my view, it is time the Vietnamese Government made a gesture in this respect.
Secondly, human rights are a topic of discussion also in other countries in the region, and remain so. Thailand is a case in point. It is true that the Dutch and the Thai Governments have just signed an extradition agreement for the exchange of the Dutch prisoners who have been behind bars for a long time. This is a welcome step forward, but in the case of the prisoner, Machiel Kuijt, with which I am particularly concerned, it was agreed that he would appear before the court of cassation before 1 July. That still has not happened, and I hope that the Thai Government will deliver on its promise. Incidentally, the Commission has made a positive contribution in this area. It would be good if the Council could do the same.
Finally, Burma has been mentioned. No other Asian country is struggling with human rights and democracy as much as Burma. Moreover, its problems are historical. Naturally, the liberals propose a dialogue in principle, provided it is a dialogue in which both parties participate seriously. If not, there is no point whatsoever in sitting around the negotiating table. In my view, the other Asian countries, particularly the ASEAN countries, which are so insistent that Burma should take part in those talks, also have a responsibility to ensure finally that Burma is taking this kind of dialogue seriously.
Mr President, at the end of 2002 I was travelling in Burma and saw that Burma was a police state. The Burmese authorities have not cooperated with the UN special envoys, and the latest attack on Aung San Su Kyi and the NDL is a further setback. The world must not forget about the rest of the country, which is suffering from serious oppression. Discrimination against different ethnic groups, the confiscation of property, and the existence of political prisoners, forced labour, political rape and child soldiers have been well documented, as well as the burning down of villages. Fifty per cent of the national budget goes to the military. Money comes from foreign business and investment. The brutal military dictatorship is the root cause of the problems ravaging Burma.
Sanctions that would bite have never been strictly applied. Burma has not met any of the three criteria set by the EU in April. All members of the Committee on Development who have spoken in the debate feel strongly that the EU should not participate in the ASEM Summit in Hanoi with Burma. Instead, the EU should increase and toughen sanctions against the regime leaders and should impose sanctions on the European corporations that do business with the Burmese regime, and specifically the French oil company Total. The EU should urge countries such as the USA, Australia and Japan to do likewise. EU members should ask the United Nations Security Council to impose marked targeted sanctions against the Burmese military regime, since it massively violates human rights, sends refugees into neighbouring countries, and sponsors the production of drugs and crime. It would be a shame if at the ASEM Summit the EU allowed Burma to be dismissed as a minor issue in its overall relations with Asia.
. Mr President, the Commission is gravely concerned about the situation in Burma and, since 2001, has been using the Asia-Europe meetings of the ASEM process to reiterate this concern to Heads of State and Government, ministers and senior officials from the ten South-East and North-East Asian countries which participate in the ASEM meetings. I do not have to impress on the honourable Members of the European Parliament how important the ASEM summits are in the EU political dialogue with Asia, being the only occasions when EU Heads of State meet South-East and North-East Asian Heads of State in a group-to-group dialogue.
It is absolutely clear that all members of the European Union remain highly critical of the military regime in Rangoon and the European Union will continue to repeat our demand for the immediate and unconditional release of Daw Aung San Suu Kyi and other leading representatives of the Burmese National League for Democracy. Unfortunately, so far the Burmese Government has shown no sign of fulfilling this, or the other two conditions of the Tullamore Gymnich.
Great efforts have recently been made to find a solution which would allow the ASEM summits to take place. The Commission is of the opinion that we have been able to find a compromise which is acceptable to all. We have been able to reach this agreement, because we value EU relations with Asia too much to allow our ASEM dialogue to be taken hostage by the behaviour of the regime in Rangoon. The EU has reached an agreement on the participation of Burma in the ASEM summit, together with the 10 new EU members, Cambodia and Laos, but the European Union expects Burma to participate at a level lower than Head of State and Government.
At the same time, in order to send a strong signal to the Burmese regime that we do not agree with its policies, the European Union has decided to strengthen the targeted measures against the Burmese regime if it has not fulfilled the Tullamore conditions by the time of the ASEM summit. Ministers have agreed to expand the visa ban list to include serving members of the military of the rank of brigadier-general and above, and members of their families, and prohibit EU-registered companies or organisations from making any finance, such as loans or equity, available to named Burmese state-owned enterprises. In addition, EU Member States will vote against extending loans to Burma from international financial institutions.
The Commission is also looking at ways and means to take concrete action against illegal logging, while extending assistance to the Burmese population, especially on health and education, via international organisations.
Since the solution to the political situation in Burma will have to be generated within Burma and within the region, I am convinced that our dialogues in ASEM contribute positively towards future reform in Burma. The Commission therefore looks forward to the ASEM V summit in Hanoi on 8 and 9 October, which in the context of wider discussions will allow a discussion with Asian leaders on human rights and prospects for reform in Burma and allow us to communicate our concerns to the Burmese representatives there.
Working closely with the EU Member States and especially the successive EU Council presidencies, the Commission is committed to all the appropriate efforts, whether they are diplomatic, political, or developmental, that might facilitate and accelerate the democratic and human rights reforms within Burma.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place following the debates.
The next item is the joint debate on the following seven motions for resolutions presented by:
– Véronique De Keyser, Johannes (Hannes) Swoboda, Csaba Sándor Tabajdi and Jan Marinus Wiersma, on behalf of the PSE Group, on the harassment of minorities in Vojvodina (B6-0045/2004);
– Roberto Musacchio, on behalf of the GUE/NGL Group, on the situation in Vojvodina (Serbia and Montenegro) (B6-0049/2004);
– Kinga Gál, Doris Pack and Bernd Posselt, on behalf of the PPE-DE Group, on Vojvodina in Serbia and Montenegro (B6-0055/2004);
– Adriana Poli Bortone, on behalf of the UEN Group, on the harassment of minorities in Vojvodina (Serbia and Montenegro) (B6-0057/2004);
– Jelko Kacin and István Szent-Iványi, on behalf of the ALDE/ADLE Group, on the continuing atrocities against minorities in the province of Vojvodina (Serbia and Montenegro) (B6-0060/2004);
– Angelika Beer, Gisela Kallenbach, Joost Lagendijk, Raül Romeva Rueda and Tatjana Ždanoka, on behalf of the Verts/ALE Group, on the violence against minorities in Serbia (B6-0062/2004);
– Bastiaan Belder, on behalf of the IND/DEM Group, on Vojvodina in Serbia and Montenegro (B6-0064/2004).
In the name of the European Socialist faction and the Hungarian Socialist delegation, I welcome today’s resolution proposal by the European Parliament. The European Parliament is doing itself proud by resolutely defending the rights of minorities. We call upon the Serb Government to take immediate steps to halt anti-Hungarian acts of violence.
The day before yesterday, when the President of the Hungarian Republic held discussions with President Tadic in a good atmosphere, 15 kilometres from the borders of the European Union, in Szabadka-Subotica, the word ‘death’ was painted on the front door of the house of the man who first dared to complain publicly about the physical injuries he had sustained. Today’s resolution of the European Parliament is an important reinforcement of the fact that the rule of law and observing the rights of the minorities are preconditions of a partnership between the European Union and Serbia.
This is a fundamental political question. Serbia and Montenegro is an important strategic partner of the Union. The stability of the Federation and the maintenance of security are in the interests of the whole of Europe. Today’s resolution is not meant to punish but to encourage the Serbian democratic forces to uncompromisingly confront nationalism and xenophobia. This is also in the interests of the Serb majority, the national minorities and the European Union.
It is important, and positive initial signals have reached us from Belgrade, mostly for President Tadic and Prime Minister Kostunica, to confront the gravity of the situation and investigate the anti-Hungarian actions. I am pleased that the Committee on Foreign Affairs has accepted my budgetary amendment proposal to increase the Union’s support by EUR 5 million for the process of democratisation in Serbia. Today’s European Parliament’s resolution will encourage the Vojvodina minorities, amongst whom live 300 000 Hungarians, and they will not feel abandoned by Europe.
Mr President,after a string of violent conflicts in the states of former Yugoslavia between 1992 and 2001, everyone hoped that the survivors would co-exist peacefully. Unfortunately in Vojvodina, where citizens were subjected to bombing in what fell short of an ethnic war, non-Serbs are once again being tormented by those around them. Today, we will once again express our horror at the situation and call for peace and reconciliation. However, we will not solve this problem merely by committing our condemnations and moral indignation to paper. If that is the only thing we do, then I fear that we will have to repeat pertinent resolutions of this kind again and again, because they are not being heard by the people who matter. Violence and intimidation by ordinary citizens are evident wherever there is a predominant feeling that many of their own people are shut out by state borders, while many others who used to be considered to be the occupiers, are left behind in the people’s own country. In Serbian public opinion, the prevalent view is that, in terms of government, the Serbian inhabitants of the north and east of Bosnia and of the north of Kosovo are wrongfully cut off from the home country, and that for that reason, the areas that are recognised as Serbian territory should be made completely Serbian. Anyone who opposes this view is considered an enemy and is tarred with the same brush as the former Turkish and German occupiers. Political parties identifying with this feeling, shared by many members of the public, can count on a lot of votes, because they have the nerve to do what the public want. On the map of 1856, which is displayed on the second floor of this building, anyone can see how ethnically divided Vojvodina was between Hungarians, Croats, Germans, Slovaks, Romanians and Serbs at the time. Since the 1918 division, when it became part of Serbia, it has continually become more Serbian and other groups have moved away or have been driven out. Since 1989, the autonomy for the large Hungarian-speaking minority has also been driven back considerably. The recent riots are part and parcel of this long-term development. Without clear and broadly based agreements on linguistic rights, autonomy and administrative borders, it is difficult to avoid future outbursts of ethnic hatred in and around Serbia. We should therefore do more than merely adopt this resolution, although it is a step in the right direction.
– We are pleased that our proposal found agreement and has enjoyed the support of every Parliamentary group. The proposal draws attention to a series of violent acts committed, in the first place, against members of a Hungarian minority population and minority groups in Vojdovina. Thus, we are sending signals to the Serb authorities that they should take seriously these oft-neglected breaches of rights, which are considered local, in order to prevent graver ethnic conflicts that would necessitate serious efforts of intervention.
The frequency and increasing severity of violent acts show that the perpetrators and agitators will perceive the absence of legal consequences and the silent tolerance as tacit encouragement. I would like to emphasise that it is not our intention to stigmatise Serbia, even less so as the country has European-standard minority legislation. Despite all this, these events have been occurring up until today. Because of this, the central and local authorities carry enormous responsibility for putting the principles into effective practice. Naturally, one must appreciate that the Serbs have finally promised in the last two days that they will do everything to stop these incidents. No doubt this is being done as a result of the strong international response.
At the same time if the European Union does not call them to account, their promises will only remain promises. Yesterday for instance there was a new threat, this time a death threat, that drove a young man and his family, who had already previously experienced such incidents, to say that they wished to leave Serbia and seek political asylum. It is in our mutual interests to reinstate the tradition of living harmoniously side-by-side in Vojvodina. On a simple level this means that youngsters should not be afraid of speaking another language in the street and that if someone goes out at night to have a good time, he should not be slapped in the face because he speaks Hungarian and immediately think of emigrating. This is why I ask all my representative colleagues to support the motion. Thank you.
– The process of democratisation in Serbia has faltered over the last year and a half. One of the many worrying signs is that assaults against minorities have become commonplace. What is even more worrying is the indifference and inaction of the Serb authorities. Serbia’s leaders must know that what is at stake is the European future of the country. Serbia can achieve closer connections to Europe only if fundamental human rights can be assured and if it can guarantee the rights of minorities as well as their personal safety. We do not want words from the Serb leadership but action. It is not enough to make reassuring statements on the issue. The perpetrators must be apprehended and brought before the courts. We can rest assured only when we will see the consequences of these issues. If we are not to see any positive change we must keep the issues high on the agenda.
Mr President, just imagine, as a Member of this House, finding a large kitchen knife pushed under your front door one day, with the accompanying message: ‘We will butcher you’. Is there anything more shocking or terrifying than this? Such was the death threat, in Serbian, that Béla Csorba, Vice-President of the Hungarian Democratic Party of Vojvodina, received on 9 April of this year.
This offence against a Member of the Hungarian minority in the Serbian province is by no means an isolated incident. Not for nothing does this draft resolution list the specific expressions of physical and mental violence, to which particularly Serbian citizens of Hungarian origin have been exposed for some time. Of how many incidents of hostility is the outside world unaware? After all, typical of the climate of fear and intimidation in Vojvodina is the desire of various victims of ethnic violence to remain anonymous.
Extensive documentation, currently available, about the present position of the Hungarian minority in Vojvodina is conjuring up a simply alarming image. If a teenager speaks Hungarian on the streets or in a public place, then they run the risk of being beaten up by a gang of their Serbian contemporaries. There is every chance that the police will look the other way or dismiss the incident soon enough as ‘not ethnically motivated’.
Equally shocking are the texts of anti-Hungarian graffiti. At the crack of dawn on 15 July 2004, a wall in the city of Novi Sad was covered in big letters which read: ‘OK, OK Hungarians, a deep mass grave awaits you’. Shortly before that, in early May, many buildings in this capital of Vojvodina were covered with graffiti asserting that ‘Serbia belongs to the Serbs; Hungarians: get lost!’
Against the background of an unmistakable radicalisation of the political climate in Vojvodina, I would underline Paragraph 5 of the draft resolution. This paragraph asks for an in-depth inquiry to be mounted on the ground by the EP delegation for south-eastern Europe. I would already like to give this fact-finding mission a number of urgent questions to take with them, questions that I would also like to address to the Council and Commission.
What is the situation with regard to language teaching and other cultural provision for the Hungarian minority in Vojvodina, including newspapers, magazines and other media? How much money does the Serbian Government set aside in total for public provision for this specific ethnic group? In short, what exactly are the minority rights of the Hungarians in Vojvodina?
Encouraging was this week’s pledge by the Council, through its Dutch Presidency, that it intends to examine the position of the minorities in Vojvodina. This House and the Commission will have no choice but to follow suit. What is decisive, however, is the attitude of the competent Serbian authorities. In the first and last instance, we would urge them to commit to human tolerance in Vojvodina.
– Mr President, following the wars against the Turks, something one could describe as Europe in miniature came into being in Vojvodina and flourished. For centuries, it has been home to a good dozen peoples, who have lived together, sometimes relatively peacefully, sometimes very much so. It was not only Poles, Ruthenes, Germans, Hungarians, and Czechs, but also Croats and Slovenes, who established themselves there a long time ago and have co-existed well with each other. I might add that it was the Serbs of Vojvodina who contributed much to the tolerance in this region.
The problem is something quite different: it is that Milosevic deprived Vojvodina of its autonomy by force in order to secure himself a majority in Yugoslavia’s collective state presidency, and that wave after wave of people uprooted and expelled from other parts of Serbia were settled there, thus upsetting the complex ethnic balance, and have to date been socially and politically marginalised, unable to put down real roots. It is for that reason that a clear distinction must be drawn between cause and effect.
We will not solve the problem without building up democracy and the rule of law, autonomy and co-existence in Vojvodina. We must support the Hungarians, but also all the other minorities too. We also have to tell the old-established Serbs in Vojvodina that we know of the good they have done for this multinational region, that this policy of ours is not anti-Serb, but that it is our concern, in the world of many and varied cultures that is Vojvodina, to re-establish the sort of co-existence that prevailed for centuries. That can be done only if we stand firm against the extremist elements and also tell the government in Belgrade that it is by the way they handle this that we will judge their readiness for Europe.
Mr President, a very sad part of this story is the fact that most of the victims of ethnic harassment are young Hungarians. Traditionally, Vojvodina has been a region in which many cultures and languages have existed together, and its youngsters have learned each other's culture and language. I am very happy to hear that our Dutch and German colleagues from different political groups understand this, which means that this is also well known to Europe as a whole.
This issue, as has already been mentioned, is not only a Hungarian one. During Tito's decades in power, many nationalities lived together in the autonomous region of Vojvodina: Croatians, Czechs, Slovaks, Romanians, Poles, Germans, Jews and other minorities lived together with Hungarians and Serbs. Now this peaceful coexistence is endangered by some extreme nationalists: Serbian politicians, policemen and other wrongdoers. The Hungarian youth of Vojvodina has a very rich, special and progressive culture, which is different from the culture in the Hungarian motherland. These young people were born into the spirit of a multiethnic culture and they understand both the Hungarian and Serbian cultures and traditions. The young should be the future of the Hungarian minority in Vojvodina. If they leave their homeland, not only the Hungarian community but also Serbia in its entirety will lose a valuable part of its culture and its democratic future. Young Hungarians in Serbia want to be good Hungarians, good citizens of a democratic Serbia, but, above all, good Europeans. They want to remain in the land where they were born. Let us help them to stay in their homeland.
The western community reacted too late in many cases to the use of ethnic harassment in the Balkans. We have all seen the tragic consequences. This time we have to answer without delay and send an encouraging message to the Hungarians, emphasising that they can stay in their homeland in a would-be democratic Vojvodina, in a would-be democratic Serbia of the future.
. – As the atrocities against the Vojvodina Hungarian minorities have continued these past few weeks and politicians of Hungarian origin are being insulted and threatened and people are beaten up purely because they are not members of the majority group, it is our duty to raise our voices against these violations of law. Our emphatic intervention is also required because, in the last year and a half, neither the Serb Government nor the local authorities have done anything to restore law and order and failed to protect fundamental human rights.
We do not know of a single incident where a person in breach of the law has been called to account. I find it particularly serious that the local police force is not only turning a cynical blind eye to the beatings of Hungarians, but also actively takes part in these atrocities. As a mayor, I would like to express my particular solidarity with the Mayor of Padej, Laszlo Komárom who was twice slapped in the face by a police superintendent. In a situation like this it is our duty to condemn the apathy and complicity of the Serb authorities. At the same time we must warn the government of Serbia and Montenegro that by tolerating, and even encouraging the atrocities, they will make it impossible for the country to draw near to the European Union.
Mr President, like the other speakers I have heard in this House, I believe that the unique situation which exists at least in the remaining part of Yugoslavia, where it has been possible to maintain the peaceful co-existence of a number of nations, nearly 20 nations in fact, should be preserved. Of course the question is to what extent this resolution, which I have studied carefully, is conducive to this.
I believe that by adopting such a resolution we would merely signal that we support one side only, and that we are not concerned with Yugoslavia or Serbia remaining a unified state, but only with a biased viewpoint. According to the latest reports, the matters to which my Hungarian colleagues have referred also affect a number of other nationalities. This is not merely a one-sided attack on the Hungarian minority, it is an attempt to disrupt the peaceful coexistence of the nations which live together in this country. We should be aware of the kind of signal we would send out by means of such a resolution, and to whom we would send it.
Those of my fellow citizens from the former Czechoslovakia who are older than I am heard something similar in the early 1930s, and it resulted in the liquidation of our state. I am therefore firmly opposed to this resolution.
Mr President, in the province of Vojvodina, harassment and physical aggression against non-Serbs, including children, are once again the order of the day. Members of the Hungarian minority are pestered on a daily basis, tombstones are damaged and violated, vandalism and anti-Semitic propaganda have become everyday fare. Everything seems to suggest that within this province with its different minorities, the Serbs are once again turning more insolent and more radical. Since the autumn of last year, we have been inundated with alarming reports about ever worsening violent incidents. A recent report by the Hungarian Human Rights Foundation gives a 19-page long, humiliating chronology of the ethnic violence in the province of Vojvodina. With this renewed violence, everything seems to suggest that the Serbs want to displace the frustrations that the loss of the province of Kosovo has caused them. Fellow Members, I do not only want to point the finger at the Serbs here. The sad experiences from the recent past should have taught us that conflicts in so-called multi-cultural or multi-ethnic societies are rooted in recent history, and that we should therefore look for a balanced political solution, whereby consideration is given to the complaints of all those involved, as well as to the conflict’s historical background. We should therefore firmly condemn all violence, but we should be careful not to lay the blame on one party alone.
– Vojvodina is the last multicultural region of the former Yugoslavia that, so far, has largely been free of public violent atrocities. The brutality of the organised atrocities and ethnic cleansing by the central authorities in the other parts of the former Yugoslavia, for instance Bosnia-Herzegovina and Kosovo, serves as a warning.
In the last decade Vojdovina has become the strife-ridden hinterland of Serbia and the former Hungarian national community of half a million has decreased to half its population today. Why? Because its members have been chased away by political and economic forces, its youth has been recruited forcibly into the Serb-Bosnian-Croatian-Kosovo conflict and their homes occupied by several hundred thousand Serbs. More and more politicians and experts who know the area are convinced that the stirring up of inter-ethnic tension, the beatings of Hungarians, the harassment and the robberies, the public burning of the Hungarian flag, and the desecration of graves in cemeteries are largely perpetrated by the Serbian and Montenegrin Government.
The Serb central authorities’ attitude to this serious situation fundamentally contradicts general human rights and clashes with the standards of the European minority protection. The European Union bears a great responsibility for solving the situation. The solution to the Vojvodina question must be based on long-term acceptance and tolerance.
The incidents against the native Hungarians living in Serbia and Montenegro, or more precisely in Vojdovina, are such that if left to fester, they could turn the region into an uncontrollable tinderbox. The guarantee of and respect for human and minority rights are the touchstones of democracy.
Serbia and Montenegro’s long-term objective is to join the European Union. For this, they must establish a lasting and solid democratic value system the basic principles of which constitute a vital element of the Copenhagen criteria. A country that refuses to accept this has no place in the European Union. As representative of the Hungarian community in Slovakia, I can prove through experience that a minority community is very sensitive to any measures and events that also endanger its existence beyond its identity.
The political leaders of Serbia make light of and play down the tense situation that has developed. Such a development could easily become a chain reaction. I support the resolution proposal. We have to express our warnings and suggestions in a strict tone. It is in a resolute manner that we have to call upon Serbia’s public law dignitaries and state organs to halt the assaults against Hungarian and other national minorities. Serbia and Montenegro can join the European Union only if a balanced situation on its territory will safeguard the rights of the minorities living in the region. Finally, one cannot agree with the opinions of delegate Kohliček. The parallel he has drawn is faulty and deceptive.
. Mr President, the Commission is continuing to monitor the situation of minorities in Serbia and Montenegro as part of our general insistence on respect for the political criteria which form a crucial part of the Stabilisation and Association Process.
As regards Vojvodina, we strongly condemn the reported violent acts against members of the Hungarian minority. The recent visit of the Serbian Prime Minister Kostunica to Vojvodina, as well as the letter sent by the Foreign Minister of Serbia and Montenegro to the President-in-Office of the EU Council of Ministers, were concrete expressions of the declared commitment of authorities in Belgrade to ensure that those responsible are brought to justice and more generally to ensure the protection of minorities. We have taken note of these commitments and we will continue to keep the situation under close review, notably through the diplomatic representations in Belgrade, so as to ensure that the authorities deliver on their commitments.
In the run-up to the provincial elections in Vojvodina on 19 September, it is important that political leaders show a sense of responsibility and promote a continuation of good inter-ethnic relations.
The visit of the Hungarian President Mr Madl to Belgrade on 14 September was an excellent opportunity to discuss this issue in a constructive way and to confirm the good relations between Budapest and Belgrade.
For its part, the Commission is committed to contributing to the promotion of good inter-ethnic relations in Vojvodina as well as in other areas through a number of EU-funded projects.
Thank you very much, Commissioner.
The joint debate is closed.
The vote will take place following the debates.
The next item is the joint debate on the following five motions for resolutions presented by:
– Pasqualina Napoletano, on behalf of the PSE Group, on the human rights situation in the Maldives (B6-0044/2004);
– Giusto Catania and Jonas Sjöstedt, on behalf of the GUE/NGL Group, on human rights in the Maldives (B6-0047/2004);
– Nirj Deva, Thomas Mann, Charles Tannock and Geoffrey Van Orden, on behalf of the PPE-DE Group, on the Maldives (B6-0054/2004);
– Graham R. Watson, on behalf of the ALDE/ADLE Group, on the political situation in the Maldives (B6-0058/2004);
– Cristiana Muscardini, on behalf of the UEN Group, on the Maldives (B6-0063/2004).
In the paradise islands of the Maldives, where more than 300 000 European tourists enjoy unforgettable holidays, thousands of local citizens have to endure appalling oppression by a regime that has been in power for 26 years.
The European Union, for its part, has a moral and political duty not to forget these people who live under a state of emergency, subject to arbitrary mass imprisonment – pro-democracy leaders have been tortured, detained and forbidden from communicating with the outside world – and still have to live under a regime that denies them an independent judiciary. The situation is so serious that an EU delegation was denied access to those detainees.
The EU must demand an immediate end to the state of emergency and the release of all detainees. Parliament calls on the Commission and on the Member States to halt non-humanitarian aid to the Maldives immediately and to impose an immediate travel ban to stop members of the Maldives Government and other Maldives officials from entering EU Member States. The EU must, in turn, ask Member States to notify tourists planning to go to the Maldives that paradise is not paradise after all, and that there are human beings suffering tremendous oppression in that country.
– Mr President, Commissioner, ladies and gentlemen, it is inconceivable that we are discussing the Maldives when this name evokes for us all holidays and a scene of paradise. In reality, there is systematic violation of human rights on these islands. We are faced with a situation in which women and children are denied their fundamental freedoms and, most importantly, a process of arbitrary mass detention of many citizens is under way.
I think that the European Union must promote a widespread initiative to support an awareness campaign for European citizens in our countries, so that they do not go on holiday to the Maldives until light has been shed on the tragic human rights situation and on the systematic violation of democracy in that land.
I think that a firm resolution is needed, aiming at ensuring, , that the Maldives really are a paradise, but a paradise in which democracy and the respect of human rights prevail.
Mr President, why are we talking about the Maldives today? We are talking about the Maldives because we have ignored it for 23 years. We have let it be. We have not looked at the living conditions or quality of life of the people in that country. They have been living under a dictatorship. There have been no elections. The President runs the country as his private property. Though it is classified under the GNP criteria as having a living standard in excess of $3 000 per capita, 50% of the people live for less than a dollar a day. But if you were to go there, Mr President, you would have to pay $300 a night to stay in one of those rooms!
Where does the money go? Who collects it and where is it banked? Certainly not for the benefit of the people of the Maldives. Moreover, recently, on 16 August, 200 people were detained without charge or arrest. Eight MPs were detained, MPs who had been tasked with drafting constitutional amendments for increased representation in parliament, including a former candidate for the role of Speaker, former Secretary-General of SAARC Mr Ibrahim Zaki, who has been nominated by some of us for the Sakharov Prize. Others have been held in prison without charge. Habeas corpus has been suspended and human rights have been abused.
If the government of the Maldives wants to engage with the European Union, it should first restore the fundamental rights of those people it has imprisoned. Then we can talk. We do not want to hurt a small archipelago of 1 200 islands. We want to help them. The only way to help them is to ensure that European travellers visiting the Maldives also have access to fair travel so that they do not feel compelled to live in a country which is abusing its own citizens.
Mr President, I should like to echo other speakers in saying that the Maldives is not the paradise it appears, and tourists must be made aware of that fact. I should also like to join with colleagues in expressing my deep concern about the mass detentions that took place in August, including that of Fathimath Nisreen, a 23-year-old woman who was originally arrested without warrant in February 2002. Later, while under house arrest, she joined the demonstration and was arrested again. I call on the President of the Maldives to make sure that she, along with the rest of the detainees, is treated humanely and not subjected to torture. I gather that some of the detainees have been tortured, although we do not have the precise details.
The detainees should also have immediate access to their families and to lawyers of their choice – and I specify 'of their choice' – along with medical attention for those who need it. Again, I gather that there are some detainees who are in desperate need of such attention.
I am concerned because they appear to have been detained solely because of the peaceful exercise of their right to freedom of speech and assembly, and for no other reason. I call on the authorities to release those detainees immediately, unless they are charged with a recognisable criminal offence.
– Mr President, against the image of the Maldives as a holiday paradise of one’s dreams, we must set the political reality of uprisings, arbitrary arrests, solitary confinement and restrictions on the freedom of speech, of the press, of the right to assembly and of religion.
For over 26 years, the President has ruled over the archipelago as a dictator; only his own party is allowed to contest elections, he himself is the supreme judge, appoints one-sixth of the members of parliament, and controls the media, while economic life as a whole is in the hands of his family, something to which Mr Deva referred.
Two years ago, in response to international protests, he promised democratic reforms, but, as the Commission’s report testifies, the announcement was not followed up by actions. There have been expensive PR campaigns aimed at conveying the impression of effective changes, but let us not be taken in by them. In August, in order to reinforce his power, the President declared a state of emergency, and had supporters of the pro-democracy movement arrested. The Group of the European People’s Party (Christian Democrats) and European Democrats calls on him to release opposition elements from jail and at last initiate democratic reforms, failing which financial aid from the European Union and its Member States will have to be stopped.
As Members have pointed out, 300 000 tourists from the European Union visit the Maldives every year. It is incumbent upon us to open their eyes to the conditions there, which are not those of a paradise. If the President wants to avoid them being warned against travelling to the Maldives on the one hand, and a ban on his government and officials entering the EU on the other, then all he needs to do is to create the conditions for democracy.
Mr President, you would be hard pressed to discover from the Commission website that there was a problem in the Maldives. It says that the political situation in the Maldives has remained remarkably stable over the past two decades, providing a conducive environment for development. I suppose you could call 26 years of unbroken dictatorship stability of a sort, but it is hardly conducive to development. The Country Strategy Paper states that political developments have progressed over the past two decades, with enhanced democratic practices and increased respect for human rights; but this judgment is unbelievable since the paper subsequently notes problems of arbitrary arrest, incommunicado detention, lack of an independent judiciary and restrictions on free speech, protest and freedom of religion. It is incredible that the Commission can, in these circumstances, record President Gayoom's commitment to democratisation.
The Maldives ambassador was on the phone to me this morning. He advised me that the troublesome elements were Islamic fundamentalists. That is not my information. However, the more the legitimate opposition, such as the Maldivian Democratic Party, and fundamental rights are suppressed, the more people will be driven into the arms of extremists.
Mr President, Mr Deva made us in the Committee on Development aware a few weeks ago of the tyranny – for there are no other words to describe the situation – which is governing the heavenly Maldives and where in August, a corrupt ruler, motivated by sharia law, once again imprisoned without trial a number of members of the opposition. The Maldives are also those islands situated in the Indian Ocean where the many dollars which rich western tourists leave behind in the luxurious temples of five-star tourism only end up in the pockets of a small , while the majority of the population, a proportion of whom work as slaves in order to be at the beck and call of those western tourists, have to survive on less than USD 1 per month. This corrupt regime of President Gayoom has survived for many years and continues to vegetate thanks to our travel agents and thanks to glossy magazines extolling to newly-weds the virtues of the palm trees and the white sandy beaches of the archipelago. Wisely, these brochures keep silent about the rest. They do not mention the poverty, the tortures or the political prisoners. This is an outright disgrace. This is why this Parliament must bring pressure to bear on the tourism industry, and the European Union should, if necessary, consider a tourism embargo against the Maldives should it transpire that the man who, as an unenlightened potentate, treats his subjects as slaves, cannot be brought to reason in any other way.
. Mr President, honourable Members, the Commission is as concerned as you are about the state of emergency in the Maldives and the continued detention of members of the constitutional Assembly, opposition leaders and journalists. The measures imposed under the ‘state of emergency’ are draconian. President Gayoom has clearly overreacted to what amounted to a peaceful protest.
The EU has already reacted strongly. On 17 August, the United Kingdom Foreign Office issued a strong statement calling for the state of emergency to be lifted. On 22-24 August, the EU Presidency led a fact-finding mission that met with various ministers, some of the detainees and several eyewitnesses. The mission led to an official EU démarche on 6 September, which was not well received by the Maldives Government, and to a strong public statement calling on the President to release prisoners, lift the state of emergency and continue with constitutional reforms.
The President was clearly stung by these statements. He sent the Minister for Tourism to the United Kingdom, Germany and Italy to explain the situation. He reassured the European Union that he intends to continue with his promised constitutional reforms. He agreed that Amnesty International and the Red Cross should visit the prisons.
In shaping our response for the future, we should also recognise that the President undertook some reforms before the summer – discussions in the Majlis Assembly and the establishment of the Human Rights Commission – but that he was clearly moving too slowly for the citizens of the Maldives.
Building on this, a resolution from the European Parliament that would underline the main messages already passed by the EU would be very valuable. It should also push the President to move on his offer for the Red Cross to monitor the prisons, stress that the European Union will continue to monitor the situation closely and, if warranted, take up the President’s offer for the EU Representatives to return to the country for further dialogue.
However, it would, in our view, be premature to consider travel restrictions, suspension of aid and other more punitive actions at this stage. If the situation worsens and the state of emergency is not lifted, such measures should be considered. But let us first see if the President will respect his promises to return to normal rule and resume the reform process as soon as possible.
I appreciate the information provided by the honourable Member, Baroness Ludford, concerning the Commission's website. I was not aware of it, but I have already given instructions for it to be checked. Obviously, there is a need to update the website and that will happen immediately.
Thank you very much, Commissioner.
The joint debate is closed.
We shall now proceed to the vote.
We shall now proceed to the vote on:
(1)
(2)
(3)
Parliament has come to the end of its agenda.(1)
I declare the session of the European Parliament adjourned.